Exhibit 10.1

 

EXECUTION COPY

 

 

U.S. $110,000,000

 

REVOLVING CREDIT AGREEMENT

 

Among

 

AQUILA, INC.,
as Borrower,

 

The Several Lenders from Time to Time Parties Hereto

 

and

 

CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as Administrative Agent

 

 

--------------------------------------------------------------------------------

 

CREDIT SUISSE FIRST BOSTON,
acting through its Cayman Islands Branch,
as Joint Lead Arranger and Sole Bookrunner

 

CITIGROUP GLOBAL MARKETS INC.
as Joint Lead Arranger and Documentation Agent

 

LEHMAN BROTHERS INC.,
as Joint Lead Arranger and Syndication Agent

 

Dated as of September 20, 2004

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

 

 

 

Section 1.01.

Certain Defined Terms

 

Section 1.02.

Other Definitional Provisions

 

 

 

 

ARTICLE II AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES

 

 

 

Section 2.01.

The Revolving Credit Advances

 

Section 2.02.

Making the Revolving Credit Advances

 

Section 2.03.

Fees

 

Section 2.04.

Voluntary Termination or Reduction of Commitments

 

Section 2.05.

[Intentionally Omitted]

 

Section 2.06.

Repayment of Revolving Credit Advances

 

Section 2.07.

Interest on Revolving Credit Advances

 

Section 2.08.

Computation of Interest

 

Section 2.09.

Inability to Determine Interest Rate

 

Section 2.10.

Conversion of Revolving Credit Advances

 

Section 2.11.

Prepayments of Revolving Credit Advances

 

Section 2.12.

Increased Costs

 

Section 2.13. [a04-10717_1ex10d1.htm#Section2_13]

Illegality [a04-10717_1ex10d1.htm#Section2_13]

 

Section 2.14. [a04-10717_1ex10d1.htm#Section2_14]

Payments [a04-10717_1ex10d1.htm#Section2_14]

 

Section 2.15. [a04-10717_1ex10d1.htm#Section2_15]

Taxes [a04-10717_1ex10d1.htm#Section2_15]

 

Section 2.16. [a04-10717_1ex10d1.htm#Section2_16_]

Sharing of Payments, Etc. [a04-10717_1ex10d1.htm#Section2_16_]

 

Section 2.17. [a04-10717_1ex10d1.htm#Section2_17]

Evidence of Debt [a04-10717_1ex10d1.htm#Section2_17]

 

Section 2.18. [a04-10717_1ex10d1.htm#Section2_18]

Use of Proceeds [a04-10717_1ex10d1.htm#Section2_18]

 

 

 

 

ARTICLE III CONDITIONS PRECEDENT [a04-10717_1ex10d1.htm#ArticleIii]

 

 

 

Section 3.01. [a04-10717_1ex10d1.htm#Section3_01]

Conditions Precedent to Closing Date [a04-10717_1ex10d1.htm#Section3_01]

 

Section 3.02. [a04-10717_1ex10d1.htm#Section3_02]

Conditions Precedent to Each Loan Event [a04-10717_1ex10d1.htm#Section3_02]

 

 

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES [a04-10717_1ex10d1.htm#ArticleIv]

 

 

 

Section 4.01. [a04-10717_1ex10d1.htm#Section4_01]

Representations and Warranties of the Borrower
[a04-10717_1ex10d1.htm#Section4_01]

 

 

 

 

ARTICLE V COVENANTS OF THE BORROWER [a04-10717_1ex10d1.htm#ArticleV]

 

 

 

Section 5.01. [a04-10717_1ex10d1.htm#Section5_01]

Affirmative Covenants [a04-10717_1ex10d1.htm#Section5_01]

 

Section 5.02. [a04-10717_1ex10d1.htm#Section5_02]

Negative Covenants [a04-10717_1ex10d1.htm#Section5_02]

 

 

 

 

ARTICLE VI EVENTS OF DEFAULT [a04-10717_1ex10d1.htm#ArticleVi]

 

 

 

Section 6.01. [a04-10717_1ex10d1.htm#Section6_01]

Events of Default [a04-10717_1ex10d1.htm#Section6_01]

 

 

 

 

ARTICLE VII THE ADMINISTRATIVE AGENT [a04-10717_1ex10d1.htm#ArticleVii]

 

 

 

Section 7.01. [a04-10717_1ex10d1.htm#Section7_01]

Authorization and Action [a04-10717_1ex10d1.htm#Section7_01]

 

 

i

--------------------------------------------------------------------------------


 

Section 7.02. [a04-10717_1ex10d1.htm#Section7_02]

Administrative Agent’s Reliance, Etc. [a04-10717_1ex10d1.htm#Section7_02]

 

Section 7.03. [a04-10717_1ex10d1.htm#Section7_03]

CSFB and Affiliates [a04-10717_1ex10d1.htm#Section7_03]

 

Section 7.04. [a04-10717_1ex10d1.htm#Section7_04]

Lender Credit Decision [a04-10717_1ex10d1.htm#Section7_04]

 

Section 7.05. [a04-10717_1ex10d1.htm#Section7_05]

Indemnification [a04-10717_1ex10d1.htm#Section7_05]

 

Section 7.06. [a04-10717_1ex10d1.htm#Section7_06]

Successor Administrative Agent [a04-10717_1ex10d1.htm#Section7_06]

 

Section 7.07. [a04-10717_1ex10d1.htm#Section7_07]

Other Agents [a04-10717_1ex10d1.htm#Section7_07]

 

 

 

 

ARTICLE VIII MISCELLANEOUS [a04-10717_1ex10d1.htm#ArticleViii]

 

 

 

Section 8.01. [a04-10717_1ex10d1.htm#Section8_01]

Amendments, Etc. [a04-10717_1ex10d1.htm#Section8_01]

 

Section 8.02. [a04-10717_1ex10d1.htm#Section8_02]

Notices, Etc. [a04-10717_1ex10d1.htm#Section8_02]

 

Section 8.03. [a04-10717_1ex10d1.htm#Section8_03]

No Waiver; Remedies [a04-10717_1ex10d1.htm#Section8_03]

 

Section 8.04. [a04-10717_1ex10d1.htm#Section8_03]

Costs and Expenses [a04-10717_1ex10d1.htm#Section8_04]

 

Section 8.05. [a04-10717_1ex10d1.htm#Section8_05]

Right of Set-off [a04-10717_1ex10d1.htm#Section8_05]

 

Section 8.06. [a04-10717_1ex10d1.htm#Section8_06]

Binding Effect [a04-10717_1ex10d1.htm#Section8_06]

 

Section 8.07. [a04-10717_1ex10d1.htm#Section8_07]

Assignments and Participations [a04-10717_1ex10d1.htm#Section8_07]

 

Section 8.08. [a04-10717_1ex10d1.htm#Section8_08]

Confidentiality [a04-10717_1ex10d1.htm#Section8_08]

 

Section 8.09. [a04-10717_1ex10d1.htm#Section8_09]

Governing Law [a04-10717_1ex10d1.htm#Section8_09]

 

Section 8.10. [a04-10717_1ex10d1.htm#Section8_10]

Execution in Counterparts [a04-10717_1ex10d1.htm#Section8_10]

 

Section 8.11. [a04-10717_1ex10d1.htm#Section8_11]

Jurisdiction, Etc. [a04-10717_1ex10d1.htm#Section8_11]

 

Section 8.12. [a04-10717_1ex10d1.htm#Section8_12]

Waiver of Jury Trial [a04-10717_1ex10d1.htm#Section8_12]

 

Section 8.13. [a04-10717_1ex10d1.htm#Section8_13]

Survival of Representations and Warranties [a04-10717_1ex10d1.htm#Section8_13]

 

Section 8.14. [a04-10717_1ex10d1.htm#Section8_14]

Severability [a04-10717_1ex10d1.htm#Section8_14]

 

Section 8.15. [a04-10717_1ex10d1.htm#Section8_15]

Integration [a04-10717_1ex10d1.htm#Section8_15]

 

Section 8.16. [a04-10717_1ex10d1.htm#Section8_16]

Acknowledgement [a04-10717_1ex10d1.htm#Section8_16]

 

 

 

 

Schedules

 

 

 

 

 

Schedule I [a04-10717_1ex10d1.htm#ScheduleI]

– [a04-10717_1ex10d1.htm#ScheduleI]

Cash Equivalents [a04-10717_1ex10d1.htm#ScheduleI]

 

Schedule II [a04-10717_1ex10d1.htm#ScheduleIi]

– [a04-10717_1ex10d1.htm#ScheduleIi]

List of Applicable Lending Offices [a04-10717_1ex10d1.htm#ScheduleIi]

 

Schedule III [a04-10717_1ex10d1.htm#ScheduleIii]

– [a04-10717_1ex10d1.htm#ScheduleIii]

Pricing Schedule [a04-10717_1ex10d1.htm#ScheduleIii]

 

Schedule 4.01(d) [a04-10717_1ex10d1.htm#Schedule4_01d]

– [a04-10717_1ex10d1.htm#Schedule4_01d]

Consents, Authorizations, Filings [a04-10717_1ex10d1.htm#Schedule4_01d]

 

Schedule 4.01(i) [a04-10717_1ex10d1.htm#Schedule4_01i]

– [a04-10717_1ex10d1.htm#Schedule4_01i]

Material Subsidiaries [a04-10717_1ex10d1.htm#Schedule4_01i]

 

Schedule 5.01(n) [a04-10717_1ex10d1.htm#Schedule5_01n]

– [a04-10717_1ex10d1.htm#Schedule5_01n]

Extension Regulatory Approvals [a04-10717_1ex10d1.htm#Schedule5_01n]

 

Schedule 5.02(j) [a04-10717_1ex10d1.htm#Schedule5_02j]

– [a04-10717_1ex10d1.htm#Schedule5_02j]

Existing Debt [a04-10717_1ex10d1.htm#Schedule5_02j]

 

 

 

 

 

Exhibits

 

 

 

 

 

 

 

Exhibit A [a04-10717_1ex10d1.htm#ExhibitAFormOfRevolvingCreditPro]

– [a04-10717_1ex10d1.htm#ExhibitAFormOfRevolvingCreditPro]

Form of Revolving Credit Promissory Note
[a04-10717_1ex10d1.htm#ExhibitAFormOfRevolvingCreditPro]

 

Exhibit B [a04-10717_1ex10d1.htm#ExhibitBFormOfNoticeOfRevolving]

– [a04-10717_1ex10d1.htm#ExhibitBFormOfNoticeOfRevolving]

Form of Notice of Revolving Credit Borrowing
[a04-10717_1ex10d1.htm#ExhibitBFormOfNoticeOfRevolving]

 

Exhibit C [a04-10717_1ex10d1.htm#ExhibitCFormOfClosingCertificate]

– [a04-10717_1ex10d1.htm#ExhibitCFormOfClosingCertificate]

Form of Closing Certificate
[a04-10717_1ex10d1.htm#ExhibitCFormOfClosingCertificate]

 

Exhibit D [a04-10717_1ex10d1.htm#ExhibitDFormOfAssignmentAndAccep]

– [a04-10717_1ex10d1.htm#ExhibitDFormOfAssignmentAndAccep]

Form of Assignment and Acceptance
[a04-10717_1ex10d1.htm#ExhibitDFormOfAssignmentAndAccep]

 

 

ii

--------------------------------------------------------------------------------


 

REVOLVING CREDIT AGREEMENT, dated as of September 20, 2004 (this “Agreement”),
among AQUILA, INC., a Delaware corporation (the “Borrower”), the several banks
and other financial institutions from time to time party hereto (the “Lenders”)
and CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch, as
Administrative Agent (in such capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

1.                                       The Borrower has requested that the
Lenders extend credit on an unsecured basis to the Borrower in an aggregate
principal amount of up to $110,000,000 in the form of revolving credit advances.

 

2.                                       In consideration of the foregoing and
the mutual covenants herein contained and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:

 


ARTICLE I


 


DEFINITIONS AND ACCOUNTING TERMS


 

Section 1.01.                             Certain Defined Terms.  As used in
this Agreement, the following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Administrative Agent’s Account” means the account of the Administrative Agent
maintained by the Administrative Agent at The Bank of New York, ABA No.
02100018, Account No. 8900492627, Account Name: CSFB Agency Cayman, Reference:
Aquila or such other account as the Administrative Agent may designate from time
to time by notice to the Borrower and the Lenders.

 

“Affiliate” means, as to any Person, any other Person which, directly or
indirectly, is in control of (including all directors and officers of such
Person), is controlled by, or is under common control with, such Person.  For
purposes of this definition, “control” of a Person shall mean the power,
directly or indirectly, to direct or cause the direction of the management and
policies of such Person, whether by ownership of voting securities, by contract
or otherwise.

 

“Agreement” has the meaning specified in the first paragraph of this Agreement.

 

“Alternate Base Rate” means, on any particular date, a rate of interest per
annum equal to the higher of

 

(a)                                  the rate of interest most recently
announced by CSFB as its prime rate in effect at its principal office in New
York City; and

 

(b)                                 the Federal Funds Rate for such date plus
0.50%.

 

--------------------------------------------------------------------------------


 

“Alternate Base Rate Advance” means a Revolving Credit Advance that bears
interest as provided in Section 2.07(a)(i).

 

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of an Alternate Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.

 

“Applicable Margin” means, for any day, with respect to any Alternate Base Rate
Advance or Eurodollar Rate Advance, as the case may be, the applicable rate per
annum determined pursuant to the Pricing Schedule.

 

“Applicable Reduction Premium” means, in respect of any termination or partial
reduction of Commitments pursuant to Section 2.04, a prepayment premium equal to
(1) during the time period commencing on September 21, 2006 and ending on (and
including) September 20, 2007, 2.5% of the aggregate principal amount of the
unused portions of the respective Commitments of the Lenders being reduced or
terminated, (2) during the time period commencing on September 21, 2007 and
ending on (and including) September 20, 2008, 1.5% of the aggregate principal
amount of the unused portions of the respective Commitments of the Lenders being
reduced or terminated and (3) thereafter, 0% of the aggregate principal amount
of the unused portions of the respective Commitments of the Lenders being
reduced or terminated.

 

“Approved Fund” means an Affiliate of a Lender or any fund or similar investment
vehicle that is administered or managed by a Lender or an Affiliate of a Lender.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
the form of Exhibit F hereto (or such other form as may be acceptable to the
Administrative Agent).

 

“Borrower” has the meaning specified in the first paragraph of this Agreement.

 

“Business” has the meaning specified in Section 4.01(p)(i).

 

“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, however, that, when used in connection with a Eurodollar Rate Advance,
the term “Business Day” excludes any day on which banks are not open for
dealings in Dollars in the interbank market in London, England.

 

“Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants or options to purchase any of the foregoing.

 

“Cash Equivalents” means the cash equivalents specified on Schedule I.

 

2

--------------------------------------------------------------------------------


 

“Change of Control” means the occurrence of any of the following:

 

(a)                                  any Person or “group” (within the meaning
of Section 13(d) or 14(d) of the Securities Exchange Act of 1934) (i) shall have
acquired beneficial ownership of 40% or more of the aggregate outstanding
classes of Capital Stock having voting power in the election of directors of the
Borrower or (ii) shall obtain the power (whether or not exercised) to elect a
majority of the Borrower’s directors;

 

(b)                                 a majority of the Original Directors cease
to constitute a majority of the board of directors of the Borrower (unless
replaced by individuals nominated or proposed by the Original Directors); or

 

(c)                                  the Borrower shall be liquidated or
dissolved.

 

“Closing Date” means the date on which the conditions precedent set forth in
Section 3.01 shall be satisfied or waived by the Required Lenders.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

 

“Commitment” means, with respect to any Lender at any time (a) the amount set
forth opposite such Lender’s name on the signature pages hereof, or (b) if such
Lender has entered into any Assignment and Acceptance, the amount set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 8.07(d), as such amount may be reduced pursuant to Section 2.04.

 

“Commitment Fee” has the meaning specified in Section 2.03(a).

 

“Compliance Certificate” has the meaning specified in Section 5.01(b)(ii).

 

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Borrower or any Subsidiary within the
meaning of Section 4001(a)(14) of ERISA or is part of a group which includes the
Borrower and which is treated as a single employer under Section 414 of the
Code.

 

“Confidential Information” means information that the Borrower furnishes to the
Administrative Agent or any Lender in a writing designated as confidential, but
does not include any such information that is or becomes generally available to
the public or that is or becomes available to the Administrative Agent or such
Lender from a source other than the Borrower, that is not acting in violation of
a confidentiality agreement with the Borrower.

 

“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

“Consolidated Assets” means on any date of determination, all amounts that are
or should, in accordance with GAAP, be included under assets on a Consolidated
balance sheet of any Person and its Subsidiaries determined in accordance with
GAAP.

 

3

--------------------------------------------------------------------------------


 

“Consolidated Interest Expense” means, with reference to any period, interest on
all Debt of the Borrower and its Subsidiaries, as determined on a consolidated
basis in accordance with GAAP (except excluding amortization of Debt issuance
costs).

 

“Consolidated Net Worth” means, as of any Covenant Compliance Date, the amount
of the common equity of the Borrower less accumulated other comprehensive gains
(or, if applicable, plus accumulated other comprehensive losses) as of such day,
determined on a consolidated basis in accordance with GAAP.

 

“Consolidated Net Income” means, with reference to any period, the net income
(or loss) of Borrower and its Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP (except excluding extraordinary gains
and losses).

 

“Contractual Obligation” means, with respect to the Domestic Utility Business
and the Telecommunications Business, any agreement, instrument or other
undertaking to which Borrower is a party or by which the Borrower or its
property is bound.

 

“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.10.

 

“Covenant Compliance Date” means the last date of each Fiscal Quarter.

 

“CSFB” means Credit Suisse First Boston, acting through its Cayman Islands
Branch.

 

“Debt” means, with respect to any Person, the aggregate principal amount of all
obligations that, in accordance with GAAP consistently applied and without
duplication, would be classified as debt on its Consolidated balance sheet;
provided, however, that with respect to the Borrower, “Debt” excludes
obligations to the extent that such obligations are cash collateralized.

 

“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement for the giving of notice, the lapse of time
or both has been satisfied.

 

“Disposition” has the meaning specified in Section 2.05.

 

“Dollars” and “$” means dollars in the lawful currency of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on Schedule
II hereto or in the Assignment and Acceptance pursuant to which it became a
Lender, or such other office of such Lender as such Lender may from time to time
specify by notice from such Lender to the Borrower and the Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Domestic Utility Business” means the regulated electric and natural gas assets
and businesses owned and operated by the Borrower in the United States.

 

“EBITDA” means, for any period, the total of the following calculated without
duplication: (a) Consolidated Net Income (or loss) of the Domestic Utility
Business and the Telecommunications Business for such period plus (b)(i)
Consolidated Interest Expense, (ii) Federal, state, county and local income and
franchise Taxes, and (iii) depreciation, amortization, unallocated corporate
costs and other non-cash charges, in each case, of such Domestic Utility
Business and the Telecommunications Business for such period, but only to the
extent deducted in the determination of Consolidated Net Income of the Domestic
Utility Business and the Telecommunications Business for such period less (c)
all expenses of the Borrower not related to the Domestic Utility Business, the
Telecommunications Business or the business conducted by Aquila Merchant
Services, Inc. and its Subsidiaries (except excluding (x) extraordinary gains
and losses, (y) $8,500,000 of payments in connection with the recombination of
the Borrower and Aquila Merchant Services, Inc. and (z) fees and expenses
related to the Amendment No. 1 to the Existing Credit Agreement).

 

“Eligible Assignee” means (a) a Lender; (b) an Approved Fund of a Lender; (c) a
commercial bank organized under the laws of the United States, or any State
thereof having a combined capital and surplus of at least $100,000,000; (d) a
savings and loan association or savings bank organized under the laws of the
United States, or any State thereof having a combined capital and surplus of at
least $100,000,000; (e) a commercial bank organized under the laws of any other
country which is a member of the OECD, or a political subdivision of any such
country, and having a combined capital and surplus of at least $100,000,000,
provided that such bank is acting through a branch, agency or Affiliate located
in the United States or managed and controlled by a branch, agency or affiliate
located in the United States; (f) the central bank of any country that is a
member of the OECD; (g) a finance company, insurance company or other financial
institution, fund (whether a corporation, partnership, trust or other entity) or
other entity that is engaged in making, purchasing or otherwise investing in
commercial loans in the ordinary course of its business and having total assets
(inclusive of assets of Approved Funds thereof) of at least $100,000,000; and
(h) any other Person approved by the Administrative Agent and, unless a Default
or an Event of Default has occurred and is continuing, the Borrower, in each
case such consent not to be unreasonably withheld or delayed; provided, however,
that neither the Borrower nor any Affiliate of the Borrower shall qualify as an
Eligible Assignee under this definition.

 

“Environmental Laws” means any and all foreign, Federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, judgments, permits, licenses, registrations or authorizations or
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning the health and safety of humans and other living
organisms as it relates to exposures to Materials of Environmental Concern,
protection of natural resources or the environment, including the manufacture,
distribution in commerce, and use of, or Release to the environment of,
Materials of Environmental Concern, as now or may at any time hereafter be in
effect.

 

5

--------------------------------------------------------------------------------


 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Materials of Environmental Concern, (c) exposure to any
Materials of Environmental Concern, (d) the release or threatened release of any
Materials of Environmental Concern into the environment or (e) any contract,
agreement or other consensual arrangement pursuant to which liability is assumed
or imposed with respect to any of the foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.

 

“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Code.

 

“Eurodollar Base Rate” means, with respect to any Eurodollar Rate Advance for
any Interest Period, the rate per annum determined by the Administrative Agent
at approximately 11:00 a.m. (London time) on the date which is two (2) Business
Days prior to the beginning of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided, however, that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition, the
“Eurodollar Base Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such Interest Period to major banks in the London
interbank market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date which is two (2) Business Days prior to the
beginning of such Interest Period.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II hereto or in the Assignment and Acceptance pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify by notice from such Lender to the Borrower and the Administrative
Agent.

 

“Eurodollar Rate” means with respect to each day during each Interest Period
pertaining to a Eurodollar Rate Advance, a rate per annum determined for such
day in accordance with the following formula:

 

 

Eurodollar Base Rate

 

1.00 - Eurodollar Reserve Requirements

 

6

--------------------------------------------------------------------------------


 

“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.07(a)(ii).

 

“Eurodollar Reserve Requirements” means, for any day as applied to a Eurodollar
Rate Advance, the aggregate (without duplication) of the rates (expressed as a
decimal) of reserve requirements in effect on such day (including, without
limitation, basic, supplemental, marginal and emergency reserves) under any
regulations of the Board of Governors of the Federal Reserve System or other
Governmental Authority having jurisdiction with respect thereto) dealing with
reserve requirements prescribed for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of such Board) maintained by a
member bank of such System.

 

“Event of Default” has the meaning specified in Section 6.01.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

“Existing Credit Agreement” means the Credit Agreement dated as of April 9,
2003, among the Borrower, the several banks and other financial institutions
from time to time party thereto, and Credit Suisse First Boston, acting through
its Cayman Islands Branch, as administrative agent, lead arranger and sole book
runner.

 

“Extension Regulatory Approvals” means the regulatory approvals specified on
Schedule 5.01(n).

 

“Extension Regulatory Approval Notice” has the meaning specified in Section
5.01(n).

 

“Federal Funds Rate” means for any particular date, the rate per annum equal to
the weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided, however, that (a) if such day is not a
Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate charged to the Administrative Agent (in its individual capacity) on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the Fee Letter dated September 1, 2004 among the Borrower,
CSFB, Citigroup Global Markets Inc. and Lehman Brothers Inc.

 

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

 

7

--------------------------------------------------------------------------------


 

“Fiscal Quarter” means each consecutive three calendar month period ending March
31, June 30, September 30 or December 31 of any fiscal year.

 

“GAAP” has the meaning specified in Section 1.02.

 

“Governmental Authority” means any national government (United States or
foreign), any state or other political subdivision thereof, any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government and any agency, authority,
instrumentality, or regulatory body of any thereof.

 

“Granting Bank” has the meaning specified in Section 8.07(h).

 

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of the guaranteeing person (including any reimbursement,
counter-indemnity or similar obligation), guaranteeing or in effect guaranteeing
any Indebtedness, lease, dividend or other similar obligation (the “primary
obligation”) of any other third Person (the “primary obligor”) in any manner,
whether directly or indirectly, including any obligation of the guaranteeing
person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth, liquidity or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business.

 

“Indebtedness” of any Person at any date means, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, (c) all
Financing Lease obligations of such Person, (d) all obligations of such Person
under synthetic leases, tax retention operating leases, off-balance sheet loans
or other off-balance sheet financing products that, for tax purposes, are
considered indebtedness for borrowed money of the lessee but are classified as
operating leases under GAAP, (e) all indebtedness of such Person for the
deferred purchase price of property or services (other than current trade
liabilities incurred in the ordinary course of business), (f) all outstanding
reimbursement obligations of such Person in respect of outstanding letters of
credit, acceptances and similar obligations issued or created for the account of
such Person, (g) all liabilities secured by any Lien on any property owned by
such Person even though such Person has not assumed or otherwise become liable
for the payment thereof, and (h) all Guarantee Obligations of such Person and
(i) all Mandatory Redeemable Stock of the Borrower and Subsidiaries; provided,
however, that “Indebtedness” of the Borrower excludes liabilities or other
obligations to the extent cash collateralized.

 

“Indemnified Costs” has the meaning specified in Section 7.05.

 

8

--------------------------------------------------------------------------------


 

“Indemnified Party” has the meaning specified in Section 8.04(b).

 

“Initial Termination Date” means September 19, 2005.

 

“Insolvency” means with respect to any Multiemployer Plan, the condition that
such plan is insolvent within the meaning of Section 4245 of ERISA.

 

“Intellectual Property” has the meaning specified in Section 4.01(j).

 

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Revolving Credit Borrowing, the period commencing on the date of such
Eurodollar Rate Advance or the date of the Conversion of any Alternate Base Rate
Advance into such Eurodollar Rate Advance and ending on the last day of the
period selected by the Borrower pursuant to the provisions in this definition
below and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by such Borrower pursuant to the provisions below, provided, however,
that if the Borrower fails to select the duration of such subsequent period
pursuant to the provisions below, such Eurodollar Rate Advance shall be
automatically converted to an Alternate Base Rate Advance on the last day of
such then expiring Interest Period.  The duration of each Interest Period shall
be one, two, three or six months, as the Borrower may, upon notice received by
the Administrative Agent not later than 12:00 Noon (New York City time) on the
third Business Day prior to the first day of such Interest Period, select;
provided, however, that:

 

(a)                                  the Borrower may not select any Interest
Period that ends after the Termination Date;

 

(b)                                 Interest Periods commencing on the same date
for Eurodollar Rate Advances comprising part of the same Revolving Credit
Borrowing shall be of the same duration;

 

(c)                                  whenever the last day of any Interest
Period would otherwise occur on a day other than a Business Day, the last day of
such Interest Period shall be extended to occur on the next succeeding Business
Day, provided, however, that, if such extension would cause the last day of such
Interest Period to occur in the next following calendar month, the last day of
such Interest Period shall occur on the next preceding Business Day; and

 

(d)                                 whenever the first day of any Interest
Period occurs on a day of an initial calendar month for which there is no
numerically corresponding day in the calendar month that succeeds such initial
calendar month by the number of months equal to the number of months in such
Interest Period, such Interest Period shall end on the last Business Day of such
succeeding calendar month.

 

“Investment” has the meaning specified in Section 5.02(h).

 

9

--------------------------------------------------------------------------------


 

“Lenders” means the Lenders party hereto and each Person that becomes a party
hereto pursuant to Section 8.07.

 

“Lender Indemnitee” has the meaning specified in Section 7.05.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease having substantially the
same economic effect as any of the foregoing).

 

“Loan Documents” means collectively, this Agreement, the Fee Letter, the Notes
(if any) and each other instrument or certificate (other than an Assignment and
Acceptance, pursuant to which the assignor therein sells and/or assigns an
interest under this Agreement) delivered to the Administrative Agent or the
Lenders hereunder or pursuant hereto (in each case as the same may be amended,
restated, supplemented, extended, renewed or replaced from time to time), and
“Loan Document” means any one of them.

 

“Loan Event” has the meaning specified in Section 3.02.

 

“Mandatory Prepayment under the Existing Credit Agreement” means the mandatory
prepayment of all amounts due or outstanding under, and termination of
commitments under, the Existing Credit Agreement.

 

“Mandatory Redeemable Stock” means, with respect to any Person, any share of
such Person’s Capital Stock, to the extent that it is (a) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon such
Person or any of its assets, (i) at a fixed or determinable date, whether by
operation of a sinking fund or otherwise, (ii) at the option of any other Person
or (iii) upon the occurrence of a condition not solely within the control of
such Person such as a redemption required to be made utilizing future earnings,
or (b) convertible into Capital Stock which has the features set forth in clause
(a).

 

“Material Adverse Effect” shall mean any material adverse effect (a) on the
business, operations, property, condition (financial or otherwise) or prospects
of the Borrower and its Subsidiaries (taken as a whole) or (b) on the legality,
validity or enforceability of this Agreement, any of the other Loan Documents,
or any of the rights or remedies of the Administrative Agent thereunder,
respectively.

 

“Materials of Environmental Concern” means any gasoline or petroleum (including
crude oil or any fraction thereof) or petroleum products or any other pollutant,
contaminant, hazardous substance, hazardous waste, special waste, toxic
substance, radioactive material, or other compound, element, material or
substance in any form whatsoever (including products) regulated, restricted or
addressed by or under any

 

10

--------------------------------------------------------------------------------


 

Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

 

“Material Subsidiary” means, as at any time of determination, each Subsidiary of
the Borrower which, in the aggregate, as at the end of the Fiscal Quarter
immediately preceding such time of determination, has Consolidated Assets equal
to or greater than 10% of the total Consolidated Assets of the Borrower and its
Subsidiaries as at the end of such Fiscal Quarter, as determined in accordance
with GAAP; provided, that neither Aquila Merchant Services, Inc. nor any of its
Subsidiaries will constitute a Material Subsidiaries for the purpose of this
definition.

 

“Moody’s” means Moody’s Investors Service, Inc.

 

“Multiemployer Plan” means a multiemployer plan, as defined in Section
4001(a)(3) of ERISA, to which the Borrower or any of its ERISA Affiliates is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.

 

“Multiple Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any ERISA Affiliate and at least one Person other than such Borrower and its
ERISA Affiliates or (b) was so maintained and in respect of which any Borrower
or any of its ERISA Affiliates could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

“Non-Recourse Debt” means either (a) Debt as to which the Borrower has no direct
or indirect liability whether as primary obligor, guarantor, surety, provider of
collateral security or through any other right or arrangement of any nature
(including any election by the holder of such indebtedness) providing direct or
indirect assurance of payment or performance of any such obligations in whole or
in part, or (b) Debt of the Borrower that funded the purchase or construction of
Domestic Utility Business assets, whereby the recourse of the lenders is limited
solely to the assets purchased or constructed with such Debt (and, therefore,
the lenders are not contractually entitled to recourse against the general
assets of the Borrower if an event of default were to occur with respect to such
Debt).

 

“Note” means a revolving credit promissory note of the Borrower payable to the
order of any Lender, delivered pursuant to a request made under Section 2.17, in
substantially the form of Exhibit A hereto, evidencing the aggregate
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advances made by such Lender.

 

“Notice of Revolving Credit Borrowing” has the meaning specified in Section
2.02(a).

 

“OECD” means the Organization for Economic Cooperation and Development.

 

11

--------------------------------------------------------------------------------


 

“Original Directors” means the individuals named to, and serving as directors
on, the Borrower’s board of directors on the date hereof.

 

“Other Taxes” has the meaning specified in Section 2.15(b).

 

“Patriot Act” has the meaning specified in Section 3.01(i).

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA or any successor thereto.

 

“Permitted Liens” means

 

(a)                                  Liens for taxes, assessments, governmental
charges or levies not yet due or which are being contested in good faith by
appropriate proceedings; provided, however, that adequate reserves with respect
thereto are maintained on the books of the Borrower or its Consolidated
Subsidiaries, as the case may be, in conformity with GAAP;

 

(b)                                 Landlord liens for rent not yet due and
payable and statutory Liens of carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s or other similar nonconsensual Liens imposed by law
arising in the ordinary course of business securing obligations which are not
overdue for a period of more than 60 days or which are being contested in good
faith by appropriate proceedings;

 

(c)                                  pledges or deposits in connection with
workers’ compensation, unemployment insurance and other social security
legislation;

 

(d)                                 (i) deposits securing liability to insurance
carriers under insurance or self-insurance arrangements in the ordinary course
of business, and (ii) deposits to secure true operating leases, performance of
bids, trade contracts (other than for Debt), statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business;

 

(e)                                  easements, rights-of-way, restrictions and
other similar encumbrances incurred in the ordinary course of business which,
individually or in the aggregate, do not materially detract from the value of
any property (except immaterial property) subject thereto or materially
adversely interfere with the ordinary conduct of the business of the Borrower
and its Subsidiaries;

 

(f)                                    any attachment or judgment Lien not
constituting an Event of Default under Section 6.01(h);

 

(g)                                 Liens granted in connection with (i) asset
sales or (ii) transactions designed to restructure or otherwise exit the
merchant contracts entered into by the Borrower or its Subsidiaries;

 

12

--------------------------------------------------------------------------------


 

(h)                                 Liens on accounts receivables (and all
rights, titles, security and guarantees with respect thereto) of the Borrower
securing Indebtedness permitted to be outstanding pursuant to Section
5.02(j)(viii);

 

(i)                                     Liens on assets of the Borrower and
assets of the Borrower’s Subsidiaries, in each case, securing Indebtedness
permitted to be outstanding pursuant to Section 5.02(j)(iv),(v),(vii), (ix), or
(xi) and Section 5.02(k);

 

(j)                                     any Lien vested in any licensor or
permitter for obligations or acts to be performed, the performance of which
obligations or acts is required under licenses or permits, so long as the
performance of such obligations or acts is not delinquent or is being contested
in good faith and by appropriate proceedings;

 

(k)                                  Liens existing on the date hereof;

 

(l)                                     Liens securing reimbursement obligations
with respect to letters of credit (which either do not relate to Indebtedness or
relate to Indebtedness that has not been incurred in contravention of the terms
of this Agreement) that encumber documents and other property relating to the
letters of credit and the proceeds and products thereof; or

 

(m)                               Liens (i) on cash deposits in the nature of a
right to set off, banker’s liens, counterclaim on netting of cash amounts owed
arising in the ordinary course of business on deposit accounts, commodity
accounts or securities accounts or (ii) granted in connection with obligations
or liabilities of the Borrower that have been cash collateralized.

 

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, business trust, joint stock company, trust,
unincorporated association, joint venture, Governmental Authority or other
entity of whatever nature.

 

“Plan” means a Single Employer Plan or a Multiple Employer Plan.

 

“Pricing Schedule” means the schedule attached as Schedule III.

 

“Properties” has the meaning specified in Section 4.01(p)(i).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

 

“Register” has the meaning specified in Section 8.07(d).

 

13

--------------------------------------------------------------------------------


 

“Release” means any release, pumping, pouring, emptying, injecting, escaping,
leaching, migrating, dumping, seepage, spill, leak, flow, discharge, disposal or
emission.

 

“Reorganization” means with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
other than those events for which the notice requirement has been waived under
applicable regulations.

 

“Required Lenders” means at any time Lenders owed more than 50% in interest of
the then aggregate unpaid principal amount of the Revolving Credit Advances
owing to Lenders, or, if no such principal amount is then outstanding, Lenders
having more than 50% in interest of the Commitments outstanding at such time.

 

“Requirement of Law” as to any Person means the articles of organization and
by-laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority (including the Public Utility Holding Company Act
of 1935, as amended, any of the foregoing relating to public utilities and any
Environmental Law), in each case, applicable to or binding upon such Person or
any of its property or to which such Person or any of its property is subject.

 

“Responsible Officer” means, with respect to a Person, the chairman of the board
of directors, the chief executive officer, the president, any vice-president or,
with respect to financial matters, the chief financial officer or treasurer of
such Person.

 

“Restricted Payments” has the meaning specified in Section 5.02(i).

 

“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Revolving Credit Borrowing and refers to a Alternate Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Revolving Credit
Advance).

 

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Advances of the same Type made by each of the Lenders pursuant
to Section 2.01.

 

“SEC” means the Securities and Exchange Commission.

 

“SEC Reports” means public reports, notices or other filings of the Borrower
filed with the SEC.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Single Employer Plan” means a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of any Borrower or
any of its ERISA Affiliates and no Person other than such Borrower and its ERISA
Affiliates or (b)

 

14

--------------------------------------------------------------------------------


 

was so maintained and in respect of which any Borrower or any of its ERISA
Affiliates could reasonably be expected to have liability under Section 4069 of
ERISA in the event such plan has been or were to be terminated.

 

“S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies, Inc.

 

“St. Joseph Power & Light Indenture” means the Indenture of Mortgage and Deed of
Trust, dated as of April 1, 1946, among St. Joseph Light & Power Company, Harris
Trust and Savings Bank and Barlet Boder.

 

“Stated Maturity” means when used with respect to any Debt, the date or dates
specified in the instrument governing such Debt as the fixed date or dates on
which each then remaining installment, sinking fund, serial maturity or other
required payments of principal, including payment at final maturity, in respect
of such Debt, or any installment of interest thereon, is due and payable.

 

“SPC” has the meaning specified in 8.07(h).

 

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (i) the Capital Stock having ordinary voting power to elect a majority of the
Board of Directors of such corporation (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation shall or might
have voting power upon the occurrence of any contingency), (ii) the interest in
the capital or profits of such partnership, joint venture or limited liability
company or (iii) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such Person (whether directly or
through one or more other subsidiaries) and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.  Unless
otherwise expressly stated herein, all references to any Subsidiary are to
direct or indirect Subsidiaries of the Borrower.

 

“Taxes” has the meaning specified in Section 2.15(a).

 

“Telecommunications Business” means the telecommunications business conducted by
Everest Global Technologies Group, LLC and its Subsidiaries.

 

“Term Loan Credit Agreement” means that certain U.S.$ 220,000,000 Credit
Agreement dated as of the date hereof among the Borrower, the lenders party
thereto and CSFB, as administrative agent.

 

“Termination Date” means the earlier of (a) September 19, 2005; provided,
however, that immediately upon delivery by the Borrower to the Administrative
Agent of notice in accordance with Section 5.01(n) that the Extension Regulatory
Approvals have been obtained and so long as each such Extension Regulatory
Approval is in form and substance reasonably satisfactory to the Administrative
Agent, the “Termination Date” under this clause (a) shall be automatically
extended to September 19, 2009 and (b) the date of termination in whole of the
Commitments pursuant to Section 2.04 or 6.01.

 

15

--------------------------------------------------------------------------------


 

“Total Capital” means on any date (a) Debt of the Borrower on such date plus (b)
Consolidated Net Worth as of the end of the most recent Fiscal Quarter.

 

“Type” has the meaning specified in the definition of Revolving Credit Advance.

 

“Wholly-Owned Subsidiary” of any Person means any Subsidiary 100% of whose
Capital Stock (other than qualifying directors’ shares) is at the time owned by
such Person directly or indirectly through other Wholly Owned Subsidiaries.

 

Section 1.02.                             Other Definitional Provisions.  Unless
otherwise specified therein, all terms defined in this Agreement shall have
their respective defined meanings when used in the Notes or any certificate or
other document made or delivered pursuant hereto.

 

As used herein, in the Notes and in any certificate or other document made or
delivered pursuant hereto, accounting terms relating to the Borrower or any
Subsidiary not defined in Section 1.01 and accounting terms partly defined in
Section 1.01, to the extent not defined, shall have the respective meanings
given to them under United States generally accepted accounting principles as in
effect from time to time (“GAAP”).

 

The words “hereof,” “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Article, Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.

 

The meanings given to terms defined herein shall be equally applicable to both
the singular and plural forms of such terms.

 

The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “or” shall not be exclusive.

 

Unless the context requires otherwise (i) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 


ARTICLE II

 


AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES

 


SECTION 2.01.                             THE REVOLVING CREDIT ADVANCES.  EACH
LENDER SEVERALLY AGREES, ON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH, TO
MAKE REVOLVING CREDIT ADVANCES TO THE BORROWER FROM TIME TO TIME ON ANY BUSINESS
DAY DURING THE PERIOD FROM THE DAY AFTER THE CLOSING DATE UNTIL THE TERMINATION
DATE UP TO THE FULL AMOUNT OF SUCH LENDER’S COMMITMENT HEREUNDER; PROVIDED,
HOWEVER, THAT (I) THE AGGREGATE AMOUNT OF SUCH REVOLVING CREDIT ADVANCES

 

16

--------------------------------------------------------------------------------


 


MADE BY SUCH LENDER AT ANY TIME OUTSTANDING SHALL NOT EXCEED SUCH LENDER’S
COMMITMENT AND (II) THE SUM OF THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT OF THE
REVOLVING CREDIT ADVANCES MADE BY ALL LENDERS SHALL NOT EXCEED AT ANY TIME THE
AGGREGATE AMOUNT OF THE COMMITMENTS OF THE LENDERS.  EACH REVOLVING CREDIT
BORROWING SHALL BE IN AN AGGREGATE AMOUNT OF $5,000,000 OR AN INTEGRAL MULTIPLE
OF $1,000,000 IN EXCESS THEREOF AND SHALL CONSIST OF REVOLVING CREDIT ADVANCES
OF THE SAME TYPE MADE ON THE SAME DAY BY THE LENDERS RATABLY ACCORDING TO THEIR
RESPECTIVE COMMITMENTS.  THE BORROWER MAY BORROW UNDER THIS SECTION 2.01 AND,
SUBJECT TO LIMITATION SET FORTH IN THIS SECTION 2.01, PREPAY PURSUANT TO SECTION
2.11 AND REBORROW UNDER THIS SECTION 2.01.

 

Section 2.02.                             Making the Revolving Credit Advances. 
(a)  Each Revolving Credit Borrowing shall be made on notice, given not later
than 12:00 Noon (New York City time) on the fifth Business Day prior to the date
of the proposed Revolving Credit Borrowing by the Borrower to the Administrative
Agent, which shall give to each Lender prompt notice thereof.  Each such notice
of a Revolving Credit Borrowing (a “Notice of Revolving Credit Borrowing”) shall
be by telephone, confirmed immediately in writing, or telecopier or telex in
substantially the form of Exhibit B hereto, specifying therein the requested (i)
date of such Revolving Credit Borrowing, (ii) Type of Revolving Credit Advances
comprising such Revolving Credit Borrowing, (iii) aggregate amount of such
Revolving Credit Borrowing, (iv) remittance instructions and (v) in the case of
a Revolving Credit Borrowing consisting of Eurodollar Rate Advances, initial
Interest Period for each such Revolving Credit Advance.  If no election as to
Type of Revolving Credit Advances comprising such Revolving Credit Borrowing is
specified in any such Notice of Revolving Credit Borrowing, then such Revolving
Credit Advances shall be Alternate Base Rate Advances.  If no Interest Period
with respect to Eurodollar Rate Advances is specified in any such Notice of
Revolving Credit Borrowing, then the Borrower shall be deemed to have selected
an Interest Period of one month duration.  Each Lender shall on the date of such
Revolving Credit Borrowing, before 11:00 A.M. (New York City time), in the case
of a Revolving Credit Borrowing to be comprised of Eurodollar Rate Advances, and
before 1:00 P.M. (New York City time), in the case of a Revolving Credit
Borrowing to be comprised of Alternate Base Rate Advances, make available for
the account of its Applicable Lending Office to the Administrative Agent at the
Administrative Agent’s Account, in same day funds, such Lender’s ratable portion
of such Revolving Credit Borrowing.  After the Administrative Agent’s receipt of
such funds and upon fulfillment of the applicable conditions set forth in
Section 3.02, the Administrative Agent will make such funds available to the
Borrower in the manner specified by the Borrower in the Notice of Revolving
Credit Borrowing.

 

(b)                                 Anything in subsection (a) above to the
contrary notwithstanding, (i) the Borrower may not select Eurodollar Rate
Advances for any Revolving Credit Borrowing if the obligation of the Lenders to
make Eurodollar Rate Advances shall then be suspended pursuant to Section 2.09
or 2.13 and (ii) the Eurodollar Rate Advances may not be outstanding as part of
more than eight separate Revolving Credit Borrowings.

 

(c)                                  Each Notice of Revolving Credit Borrowing
shall be irrevocable and binding on the Borrower.  In the case of any Revolving
Credit Borrowing that the related Notice of Revolving Credit Borrowing specifies
is to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify
each Lender against any loss, cost or expense incurred by such Lender

 

17

--------------------------------------------------------------------------------


 

as a result of any failure to fulfill on or before the date specified in such
Notice of Revolving Credit Borrowing for such Revolving Credit Borrowing the
applicable conditions set forth in Section 3.02, including any loss, cost or
expense incurred by reason of the liquidation or reemployment of deposits or
other funds acquired by such Lender to fund the Revolving Credit Advance to be
made by such Lender as part of such Revolving Credit Borrowing when such
Revolving Credit Advance, as a result of such failure, is not made on such date.

 

(d)                                 Unless the Administrative Agent shall have
received written notice from a Lender prior to the date of any Revolving Credit
Borrowing that such Lender will not make available to the Administrative Agent
such Lender’s ratable portion of such Revolving Credit Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Revolving Credit Borrowing in
accordance with subsection (a) of this Section 2.02 and the Administrative Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount.  If and to the extent that such Lender shall not
have so made such ratable portion available to the Administrative Agent, such
Lender and the Borrower severally agree to repay to the Administrative Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is made available to the Borrower until
the date such amount is repaid to the Administrative Agent, at (i) in the case
of the Borrower, the interest rate applicable at such time to Revolving Credit
Advances comprising such Revolving Credit Borrowing and (ii) in the case of such
Lender, the Federal Funds Rate for the first three days and Alternate Base Rate
thereafter.  If such Lender shall repay to the Administrative Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Revolving Credit Advance as part of such Revolving Credit Borrowing for purposes
of this Agreement.

 

(e)                                  The failure of any Lender to make the
Revolving Credit Advance to be made by it as part of any Revolving Credit
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Revolving Credit Advance on the date of such Revolving
Credit Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Revolving Credit Borrowing.

 

Section 2.03.                             Fees.  (a)  Commitment Fee.  The
Borrower agrees to pay to the Administrative Agent for the account of each
Lender a Commitment Fee (the “Commitment Fee”), which shall accrue at a rate per
annum in effect from time to time determined in accordance with the Pricing
Schedule, on the daily amount, if any, of the Commitment of such Lender in
excess of the sum of the aggregate principal amount of such Lender’s Revolving
Credit Advances then outstanding during the period from and including the
Closing Date to but excluding the date on which such Commitment terminates. 
Accrued Commitment Fees shall be payable in arrears quarterly on the last
Business Day of each March, June, September and December, commencing on December
31, 2004, and on the Termination Date.  All Commitment Fees shall be computed on
the basis of a year of 360 days and shall be payable for the actual number of
days elapsed (including the first day but excluding the last day).

 

(b)                                 Administrative Agent’s Fees.  The Borrower
agrees to pay to the Administrative Agent for its own account such fees
specified in the Fee Letter or as may from time to time be separately agreed
between the Borrower and the Administrative Agent.

 

18

--------------------------------------------------------------------------------


 

(c)                                  All fees payable hereunder shall be paid on
the dates due, in immediately available funds, to the Administrative Agent for
the benefit of the parties entitled thereto.  Fees paid shall not be refundable
under any circumstances.

 

Section 2.04.                             Voluntary Termination or Reduction of
Commitments.  The Borrower shall not have the right to terminate in whole or
permanently reduce any portion of the unused portions of the respective
Commitments of the Lenders prior to the Initial Termination Date. In the event
that the Initial Termination Date is extended by the Borrower’s delivery to the
Administrative Agent of the Extension Regulatory Approval Notice, the Borrower
shall not have the right to terminate in whole or permanently reduce any of the
unused portions of the respective Commitments of the Lenders until (and
including) September 20, 2006.  After September 20, 2006, the Borrower will have
the right, upon at least three (3) Business Days’ notice to the Administrative
Agent, to terminate in whole or permanently reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided, however, that
(i) each partial reduction shall be in the aggregate amount of $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (ii) the Borrower shall
pay to the Administrative Agent for the ratable benefit of the Lenders a
reduction premium equal to the Applicable Reduction Premium. The Administrative
Agent agrees promptly to notify the Lenders of any notice of reduction or
termination received by the Administrative Agent.

 

Section 2.05.                             [Intentionally Omitted]

 

Section 2.06.                             Repayment of Revolving Credit
Advances.  The Borrower shall repay to the Administrative Agent for the ratable
account of the Lenders on the Termination Date the aggregate principal amount of
the Revolving Credit Advances then outstanding.

 

Section 2.07.                             Interest on Revolving Credit
Advances.  (a)  Scheduled Interest.  The Borrower shall pay interest on the
unpaid principal amount of each Revolving Credit Advance owing to each Lender
from the date of such Revolving Credit Advance until such principal amount shall
be paid in full, at the following rates per annum:

 

(I)                                     ALTERNATE BASE RATE ADVANCES.  DURING
SUCH PERIODS AS SUCH REVOLVING CREDIT ADVANCE IS AN ALTERNATE BASE RATE ADVANCE,
A RATE PER ANNUM EQUAL AT ALL TIMES TO THE SUM OF (A) THE ALTERNATE BASE RATE IN
EFFECT FROM TIME TO TIME PLUS (B) THE APPLICABLE MARGIN IN EFFECT FROM TIME TO
TIME DETERMINED IN ACCORDANCE WITH THE PRICING SCHEDULE, PAYABLE IN ARREARS
QUARTERLY ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER
DURING SUCH PERIODS.

 

(II)                                  EURODOLLAR RATE ADVANCES.  DURING SUCH
PERIODS AS SUCH REVOLVING CREDIT ADVANCE IS A EURODOLLAR RATE ADVANCE, A RATE
PER ANNUM EQUAL AT ALL TIMES DURING EACH INTEREST PERIOD FOR SUCH REVOLVING
CREDIT ADVANCE TO THE SUM OF (A) THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD
FOR SUCH REVOLVING CREDIT ADVANCE PLUS (B) THE APPLICABLE MARGIN IN EFFECT FROM
TIME TO TIME DETERMINED IN ACCORDANCE WITH THE PRICING SCHEDULE, PAYABLE IN
ARREARS ON THE LAST DAY OF SUCH INTEREST PERIOD AND, IF SUCH INTEREST PERIOD HAS
A DURATION OF MORE THAN THREE MONTHS, ON EACH DAY THAT OCCURS DURING SUCH
INTEREST PERIOD EVERY THREE MONTHS FROM THE FIRST DAY OF SUCH INTEREST PERIOD
AND ON THE DATE SUCH EURODOLLAR RATE ADVANCE SHALL BE CONVERTED OR PAID IN FULL.

 

19

--------------------------------------------------------------------------------


 

(b)                                 Default Interest.  If an Event of Default
has occurred and is continuing, the Revolving Credit Advances shall bear
interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section 2.07
plus 2% from the date of occurrence of such Event of Default until the date such
Event of Default is cured or waived (after as well as before judgment).  In
addition, should any interest on such Revolving Credit Advances or any fees or
other amount (other than principal) payable hereunder not be paid when due
(whether at the Stated Maturity, by acceleration or otherwise), such overdue
amount shall bear interest (to the extent permitted by law in the case of
interest on interest) at a rate per annum as determined pursuant to the
preceding sentence which would be applicable to an Alternate Base Rate Advance,
in each case, from the date of such non-payment until such amount is paid in
full (after as well as before judgment).  Interest accruing pursuant to this
Section 2.07(b) shall be payable from time to time on demand.

 

Section 2.08.                             Computation of Interest.  (a)  The
Alternate Base Rate interest (when calculated based upon the prime rate) shall
be calculated on the basis of a 365/366 day year and all other interest shall be
calculated on the basis of a 360-day year for the actual days elapsed.  The
Administrative Agent shall as soon as practicable notify the Borrower and the
Lenders of each determination of a Eurodollar Rate.  Any change in the interest
rate on a Revolving Credit Advance resulting from a change in the Alternate Base
Rate or the Eurodollar Reserve Requirements shall become effective as of the
opening of business on the day on which such change becomes effective.  The
Administrative Agent shall, as soon as practicable, notify the Borrower and the
Lenders of the effective date and the amount of each such change in interest
rate.

 

(b)                                 Each determination of an interest rate by
the Administrative Agent pursuant to any provision of this Agreement shall be
conclusive and binding on the Borrower and the Lenders in the absence of
manifest error.  The Administrative Agent, at the request of the Borrower, shall
deliver to the Borrower a statement showing in reasonable detail the supporting
calculations used by the Administrative Agent in determining any interest rate
determined by the Administrative Agent.

 

Section 2.09.                             Inability to Determine Interest Rate. 
If prior to the first day of any Interest Period:

 

(a)                                  the Administrative Agent shall have
reasonably determined (which determination shall be conclusive and binding upon
the Borrower) that, by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period, or

 

(b)                                 the Administrative Agent shall have received
notice from the Required Lenders that the Eurodollar Rate determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as certified by such Lenders) of making or maintaining its
affected Revolving Credit Advances during such Interest Period,

 

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter (which notice shall
include supporting calculations in reasonable detail).  If such notice is given,
(i) any Eurodollar Rate Advance requested to be made

 

20

--------------------------------------------------------------------------------


 

on the first day of such Interest Period shall be made as Alternate Base Rate
Advances, (ii) any Revolving Credit Advances that were to have been Converted on
the first day of such Interest Period to Eurodollar Rate Advances shall be
continued as Alternate Base Rate Advances and (iii) any outstanding Eurodollar
Rate Advances shall be Converted, on the first day of such Interest Period, to
Alternate Base Rate Advances.  Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Rate Advances shall be made or
continued as such, nor shall the Borrower have the right to Convert Alternate
Base Rate Advances to Eurodollar Rate Advances.

 

Section 2.10.                             Conversion of Revolving Credit
Advances.  (a)  Optional Conversion.  The Borrower may on any Business Day, upon
notice given to the Administrative Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.09 and 2.13, Convert all
Revolving Credit Advances of one Type owed by the Borrower and comprising the
same Revolving Credit Borrowing into Revolving Credit Advances of the other
Type; provided, however, that any Conversion of Eurodollar Rate Advances into
Alternate Base Rate Advances shall be made only on the last day of an Interest
Period for such Eurodollar Rate Advances, any Conversion of Alternate Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified for Revolving Credit Borrowings in Section 2.01 and no
Conversion of any Revolving Credit Advances shall result in more separate
Revolving Credit Borrowings than permitted under Section 2.02(b).  Each such
notice of a Conversion shall, within the restrictions specified above, specify
(i) the date of such Conversion, (ii) the Revolving Credit Advances to be
Converted, and (iii) if such Conversion is into Eurodollar Rate Advances, the
duration of the initial Interest Period for each such Advance.  Each notice of
Conversion shall be irrevocable and binding on the Borrower.

 

(b)                                 Mandatory Conversion. (i) On the date on
which the aggregate unpaid principal amount of Eurodollar Rate Advances
comprising any Revolving Credit Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Alternate Base Rate Advances, and (ii) upon the
occurrence and during the continuance of any Event of Default, (x) each
Eurodollar Rate Advance will automatically, on the last day of the then existing
Interest Period therefor, Convert into a Alternate Base Rate Advance and (y) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended.

 

Section 2.11.                             Prepayments of Revolving Credit
Advances.  The Borrower may, upon notice to the Administrative Agent no later
than 11:00 A.M. (New York City time) one Business Day prior to the proposed date
of the prepayment in the case of Alternate Base Rate Advances and on the third
Business Day prior to the proposed date of the prepayment in the case of
Eurodollar Rate Advances, in each case stating the proposed date and aggregate
principal amount of the prepayment, and if such notice is given the Borrower
shall, prepay the outstanding principal amount of the Revolving Credit Advances
owing by the Borrower comprising part of the same Revolving Credit Borrowing in
whole or ratably in part, together with accrued interest to the date of such
prepayment on the principal amount prepaid; provided, however, that (x) each
partial prepayment shall be in an aggregate principal amount not less than
$5,000,000 or an integral multiple of $1,000,000 in excess thereof and (y) in
the event of any such prepayment of

 

21

--------------------------------------------------------------------------------


 

a Eurodollar Rate Advance, the Borrower shall be obligated to reimburse the
Lenders in respect thereof pursuant to Section 8.04(c).

 

Section 2.12.                             Increased Costs.  (a)  If, due to
either (i) the introduction of or any change in or in the interpretation of any
law or regulation after the date hereof or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) issued after the date hereof, there
shall be any increase in the cost to any Lender of agreeing to make or making,
funding or maintaining Eurodollar Rate Advances (excluding for purposes of this
Section 2.12 any such increased costs resulting from (i) Taxes or Other Taxes
(as to which Section 2.15 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower agrees to pay from time to time, upon demand by such
Lender (with a copy of such demand to the Administrative Agent), to the
Administrative Agent for the account of such Lender additional amounts
sufficient to compensate such Lender for such increased cost provided, however,
that any Lender claiming additional amounts under this Section 2.12 shall use
reasonable efforts (consistent with its internal policy and legal and regulatory
restrictions) to designate a different Applicable Lending Office if such change
would avoid the need for, or reduce the amount of, such increased cost that may
thereafter accrue and would not, in the reasonable judgment of such Lender, be
otherwise disadvantageous to such Lender.  A certificate as to the amount of
such increased cost, submitted to the Borrower and the Administrative Agent by
such Lender, shall be conclusive and binding for all purposes, absent manifest
error.

 

(b)                                 If any Lender determines that compliance
with any law or regulation or any guideline or request from any central bank or
other Governmental Authority enacted or made after the date hereof (whether or
not having the force of law) affects or would affect the amount of capital
required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Administrative Agent), the Borrower agrees to pay to the
Administrative Agent for the account of such Lender (as applicable), from time
to time as specified by such Lender, additional amounts sufficient to compensate
such Lender or such corporation (as applicable) in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder.  A certificate as to such amounts submitted to the Borrower
and the Administrative Agent by such Lender shall be conclusive and binding for
all purposes, absent manifest error.

 

(c)                                  Failure or delay on the part of any Lender
to demand compensation pursuant to this Section 2.12 shall not constitute a
waiver of such Lender’s right to demand such compensation; provided, however,
that the Borrower shall not be required to compensate a Lender pursuant to this
Section 2.12 for any increased costs or reductions incurred more than four
months prior to the date that such Lender notifies the Borrower of the change
giving rise to such increased costs or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the change giving rise
to such increased costs or reductions is

 

22

--------------------------------------------------------------------------------


 

retroactive, then the four-month period referred to above shall include the
period of retroactive effect thereof.

 

Section 2.13.          Illegality.  Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Administrative Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other Governmental
Authority asserts that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances hereunder, (i) the obligation of
the Lenders to make, or to Convert Revolving Credit Advances into, Eurodollar
Rate Advances shall be suspended until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist and (ii) the Borrower shall forthwith prepay in full all Eurodollar
Rate Advances then outstanding, together with interest accrued thereon, unless
the Borrower, within five Business Days of notice from the Administrative Agent,
Converts all Eurodollar Rate Advances then outstanding into Alternate Base Rate
Advances in accordance with Section 2.10.

 

Section 2.14.          Payments.  (a)  The Borrower shall make each payment
hereunder, irrespective of any right of counterclaim or set-off, not later than
12:00 Noon (New York City time) on the day when due in U.S. dollars to the
Administrative Agent at the Administrative Agent’s Account in same day funds. 
The Administrative Agent will promptly thereafter cause to be distributed like
funds relating to the payment of principal or interest or Commitment Fees
ratably (other than amounts payable pursuant to Section 2.12, 2.15 or 8.04(c))
to the Lenders for the account of their respective Applicable Lending Offices,
and like funds relating to the payment of any other amount payable to any Lender
to such Lender for the account of its Applicable Lending Office, in each case to
be applied in accordance with the terms of this Agreement.  Upon its acceptance
of an Assignment and Acceptance and recording of the information contained
therein in the Register pursuant to Section 8.07(c), from and after the
effective date specified in such Assignment and Acceptance, the Administrative
Agent shall make all payments hereunder and under the Notes in respect of the
interest assigned thereby to the Lender assignor and the Lender assignee
thereunder on a pro rata basis subject to all appropriate adjustments in such
payments for periods prior to such effective date.

 

(b)           Except as otherwise provided herein, whenever any payment
hereunder or under the Notes shall be stated to be due on a day other than a
Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment, as the case may be.

 

(c)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent the Borrower shall not have so made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount

 

23

--------------------------------------------------------------------------------


 

is distributed to such Lender until the date such Lender repays such amount to
the Administrative Agent, at the Federal Funds Rate.

 

Section 2.15.          Taxes.  (a)  Any and all payments by the Borrower to or
for the account of any Lender or the Administrative Agent hereunder, under the
Notes, any other Loan Document or any other documents to be delivered hereunder
shall be made, in accordance with Section 2.14 or the applicable provisions of
such other documents, free and clear of and without deduction for any and all
present or future taxes, levies, imposts, deductions, charges or withholdings,
and all liabilities with respect thereto, excluding, in the case of each Lender
and the Administrative Agent, taxes imposed on its overall net income and
minimum taxes, alternative minimum taxes, doing business taxes, franchise taxes
and value added taxes imposed on it in lieu of net income taxes, by the
jurisdiction under the laws of which such Lender or the Administrative Agent (as
the case may be) is organized (federal or state) or doing business or any
political subdivision thereof and, in the case of each Lender, taxes imposed on
its overall net income and minimum taxes, alternative minimum taxes, doing
business taxes, franchise taxes and value added taxes imposed on it in lieu of
net income taxes, by the jurisdiction of such Lender’s Applicable Lending Office
(federal or state) (all such non-excluded taxes, levies, imposts, deductions,
charges, withholdings and liabilities in respect of payments hereunder or under
the Notes being hereinafter referred to as “Taxes”).  If the Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under any Note or any other documents to be delivered hereunder to
any Lender or the Administrative Agent, (i) the sum payable shall be increased
as may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.15) such
Lender or the Administrative Agent (as the case may be) receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant taxation authority or other authority in
accordance with applicable law.

 

(b)           In addition, the Borrower agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder, under the Notes, any
other Loan Document or any other documents to be delivered hereunder or from the
execution, delivery or registration of, performing under, or otherwise with
respect to, this Agreement, the Notes, any other Loan Document or any other
documents to be delivered hereunder imposed by the jurisdiction under the laws
of which the Borrower is organized or operates or any political subdivision
thereof, or by the jurisdiction in which the Borrower’s principal office is
located or from which any payments hereunder are made (hereinafter referred to
as “Other Taxes”).

 

(c)           The Borrower will indemnify each Lender and the Administrative
Agent for and hold it harmless against the full amount of Taxes or Other Taxes
(including taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.15) imposed on or paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto. 
This indemnification shall be made within 30 days from the date such Lender or
the Administrative Agent (as the case may be) makes written demand therefor;
provided, however, that in no event shall any such indemnification be due
earlier than five Business Days after such Lender or the Administrative Agent
(as the case may be) has paid such Taxes or Other Taxes;

 

24

--------------------------------------------------------------------------------


 

provided, further, that any such demand shall be accompanied by copies of all
written correspondence to and from the applicable taxing authority relating to
such payment and a copy of the calculation of such Taxes or Other Taxes.

 

(d)           Within 30 days after the date of any payment of Taxes, the
Borrower will furnish to the Administrative Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Administrative Agent. 
In the case of any payment hereunder, under the Notes, any other Loan Document
or any other documents to be delivered hereunder by or on behalf of the Borrower
through an account or branch outside the United States or by or on behalf of the
Borrower by a payor that is not a United States person, if the Borrower
determines that no Taxes are payable in respect thereof, the Borrower shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel reasonably acceptable to the Administrative
Agent stating that such payment is exempt from Taxes.  For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Code.

 

(e)           Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Lender party to this Agreement as of the date
hereof or on the date of the Assignment and Acceptance pursuant to which it
becomes a Lender in the case of each other Lender, and from time to time
thereafter as reasonably requested in writing by the Borrower (but only so long
as such Lender remains lawfully able to do so), shall provide each of the
Administrative Agent and the Borrower with two original Internal Revenue Service
Forms W-8BEN or W-8ECI, as appropriate, or any successor or other form
prescribed by the Internal Revenue Service, certifying that such Lender is
exempt from or entitled to a reduced rate of United States withholding tax on
payments pursuant to this Agreement or the Notes.  If the form provided by a
Lender at the time such Lender first becomes a party to this Agreement indicates
a United States interest withholding tax rate in excess of zero, withholding tax
at such rate shall be considered excluded from Taxes unless and until such
Lender provides the appropriate forms certifying that a lesser rate applies,
whereupon withholding tax at such lesser rate only shall be considered excluded
from Taxes for periods governed by such form; provided, however, that, if at the
date of the Assignment and Acceptance pursuant to which a Lender assignee
becomes a party to this Agreement, the Lender assignor was entitled to payments
under subsection (a) in respect of United States withholding tax with respect to
interest paid at such date, then, to such extent, the term Taxes shall include
(in addition to withholding taxes that may be imposed in the future or other
amounts otherwise includable in Taxes) United States withholding tax, if any,
applicable with respect to the Lender assignee on such date.  If any form or
document referred to in this subsection (e) requires the disclosure of
information, other than information necessary to compute the tax payable and
information required on the date hereof by Internal Revenue Service Form W-8BEN
or W-8ECI, that the Lender reasonably considers to be confidential, the Lender
shall give notice thereof to the Borrower and shall not be obligated to include
in such form or document such confidential information.

 

(f)            For any period with respect to which a Lender has failed to
provide the Borrower with the appropriate form, certificate or other document
described in Section 2.15(e)

 

25

--------------------------------------------------------------------------------


 

(other than if such failure is due to a change in law, or in the interpretation
or application thereof, occurring subsequent to the date on which a form,
certificate or other document originally was required to be provided, or if such
form, certificate or other document otherwise is not required under subsection
(e) above), such Lender shall not be entitled to indemnification under Section
2.15(a) or (c) with respect to Taxes imposed by the United States by reason of
such failure; provided, however, that should a Lender become subject to Taxes
because of its failure to deliver a form, certificate or other document required
hereunder, the Borrower shall take such steps as such Lender shall reasonably
request to assist the Lender to recover such Taxes (and such Lender shall
reimburse the Borrower for reasonable out-of-pocket costs and expenses of the
Borrower in connection therewith).

 

(g)           Any Lender claiming any additional amounts payable pursuant to
this Section 2.15 shall use reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

 

(h)           If any Lender determines, in its sole discretion, that it has
actually realized, by reason of a refund, deduction or credit of any Taxes paid
or reimbursed by the Borrower pursuant to subsection (a) or (c) above in respect
of payments hereunder or the Notes, a current monetary benefit that it would
otherwise not have obtained, and that would result in the total payments under
this Section 2.15 exceeding the amount needed to make such Lender whole, such
Lender shall pay to the Borrower, with reasonable promptness following the date
on which it realized such benefit, an amount equal to the lesser of the amount
of such benefit or the amount of such excess, in each case net of all
out-of-pocket expenses in securing such refund, deduction or credit, provided,
in the event that any portion of such refund, deduction or credit is
subsequently disallowed, the Borrower shall hold such Lender harmless (on an
after-tax basis) from such disallowance.

 

Section 2.16.          Sharing of Payments, Etc.  If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Revolving Credit Advances owing to it
(other than pursuant to Section 2.12, 2.15 or 8.04(c)) in excess of its ratable
share of payments on account of the Revolving Credit Advances obtained by all
the Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.  The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.16 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to

 

26

--------------------------------------------------------------------------------


 

such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

Section 2.17.          Evidence of Debt.  (a)  Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from the Revolving Credit
Advance owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Revolving Credit Advances.  The Borrower agrees that
upon notice by any Lender to the Borrower (with a copy of such notice to the
Administrative Agent) to the effect that a Note is required or appropriate in
order for such Lender to evidence (whether for purposes of pledge, enforcement
or otherwise) the Revolving Credit Advances owing to, or to be made by, such
Lender, the Borrower shall promptly execute and deliver to such Lender a Note
payable to the order of such Lender in a principal amount up to the Commitment
of such Lender.

 

(b)           The Register maintained by the Administrative Agent pursuant to
Section 8.07(d) shall include a control account, and a subsidiary account for
each Lender, in which accounts (taken together) shall be recorded (i) the date
and amount of each Revolving Credit Borrowing made hereunder, the Type of
Advances comprising such Revolving Credit Borrowing and, if appropriate, the
Interest Period applicable thereto, (ii) the terms of each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iv) the amount of any sum received by the Administrative
Agent from the Borrower hereunder and each Lender’s share thereof.

 

(c)           Entries made in good faith by the Administrative Agent in the
Register pursuant to subsection (b) above, and by each Lender in its account or
accounts pursuant to subsection (a) above, shall be prima facie evidence of the
amount of principal and interest due and payable or to become due and payable
from the Borrower to, in the case of the Register, each Lender and, in the case
of such account or accounts, such Lender, under this Agreement, absent manifest
error; provided, however, that the failure of the Administrative Agent or such
Lender to make an entry, or any finding that an entry is incorrect, in the
Register or such account or accounts shall not limit or otherwise affect the
obligations of the Borrower under this Agreement.

 

Section 2.18.          Use of Proceeds.  The proceeds of the Revolving Credit
Advances shall be available solely for general corporate purposes of the
Borrower and its Subsidiaries.

 

ARTICLE III

 

CONDITIONS PRECEDENT

 

Section 3.01.          Conditions Precedent to Closing Date.  This Agreement
shall not become effective until the date on which each of the following
conditions is satisfied (or waived in accordance with Section 8.01):

 

27

--------------------------------------------------------------------------------


 

(a)           Documents.  The Administrative Agent shall have received each of
the following documents, each of which shall be satisfactory to the
Administrative Agent (and to the extent specified below, to each Lender) in form
and substance:

 

(i)            Executed Counterparts.  From each party hereto either (A)
multiple counterparts of this Agreement, signed on behalf of such party or (B)
written evidence satisfactory to the Administrative Agent (which may include
telecopy transmission of a signed signature page to this Agreement) that such
party has signed a counterpart of this Agreement;

 

(ii)           Corporate Documents.  (A) Such documents and certificates as the
Administrative Agent or its counsel may reasonably request, certified as of the
Closing Date as complete and correct copies thereof by the Secretary or an
Assistant Secretary of the Borrower relating to (1) the organization, existence
and good standing of the Borrower, (2) the authorization of the execution,
delivery and performance by the Borrower of the Loan Documents and of the
borrowings hereunder, and (3) certificates as to the incumbency and signature of
each individual signing this Agreement and any other agreement or document
contemplated hereby on behalf of the Borrower;

 

(iii)          Financial Statements.  (A) Copies of (x) the audited Consolidated
balance sheets of the Borrower and its Subsidiaries as of December 31, 2003 and
the related Consolidated statements of income and cash flows for the period
ending as of such date, and (y) the unaudited Consolidated balance sheets of the
Borrower and its Subsidiaries as of June 30, 2004, and the related Consolidated
statements of income and cash flows for the period ending as of such date; and
(B) a pro forma consolidated balance sheet and related pro forma consolidated
statements of income and cash flows of the Borrower as of and for the
twelve-month period ending June 30, 2004, prepared after giving effect to the
Mandatory Prepayment under the Existing Credit Agreement and the other
transactions contemplated hereby as if the Mandatory Prepayment under the
Existing Credit Agreement and the other transactions contemplated hereby had
occurred as of such date (in the case of such balance sheet) or at the beginning
of such period (in the case of such other financial statements), which financial
statements shall not be materially inconsistent with the forecasts previously
provided to the Administrative Agent; and

 

(iv)          Other Documents.  Such other documents as the Administrative Agent
or any Lender (acting through the Administrative Agent) may reasonably request.

 

(b)           [Intentionally Omitted];

 

(c)           [Intentionally Omitted];

 

(d)           Representations and Warranties.  Each of the representations and
warranties made by the Borrower in or pursuant to the Loan Documents (except to
the extent applicable to an earlier date) shall be true and correct in all
material respects on and as of such date as if made on and as of such date;

 

(e)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date;

 

28

--------------------------------------------------------------------------------


 

(f)            Legal Opinions.  The Administrative Agent shall have received,
with a counterpart for each Lender, the executed legal opinions of (i) Leslie J.
Parrette, Jr., general counsel of the Borrower and (ii) Abel, Band, Russell,
Collier, Pitchford & Gordon, Chartered, Colorado regulatory counsel to the
Borrower, Dickinson, Mackaman, Tyler & Hagen, P.C., Iowa regulatory counsel to
the Borrower, Anderson, Byrd, Richeson, Flaherty & Henricks, L.L.P., Kansas
regulatory counsel to the Borrower, Dykema Gossett, PLLC, Michigan regulatory
counsel to the Borrower, Moss & Barnett, A Professional Association, Minnesota
and South Dakota regulatory counsel to the Borrower, Brydon, Swearengen &
England, P.C., Missouri regulatory counsel to the Borrower, Blackwell Sanders
Peper Martin LLP, Nebraska regulatory counsel to the Borrower, and Hogan &
Hartson L.L.P., Federal Energy Regulatory Commission counsel to the Borrower,in
each case, dated as of the date hereof and in form and substance reasonably
satisfactory to the Administrative Agent and its counsel;

 

(g)           Closing Certificate.  The Administrative Agent shall have received
a closing certificate of the Borrower substantially in the form of Exhibit C
hereto, dated as of the Closing Date;

 

(h)           “Know Your Customer” Information.  The Administrative Agent shall
have received documentation and other information required by bank regulatory
authorities under applicable “know your customer” and Anti-Money Laundering
rules and regulations, including the USA PATRIOT Act, Title III of Pub. L.
107-56 (signed into law October 26, 2001) (the “Patriot Act”).  Such
documentation shall include evidence satisfactory to the Administrative Agent of
the listing of Capital Stock of the Borrower on New York Stock Exchange;

 

(i)            Closing Fees and Expenses.  The Administrative Agent shall have
received the fees to be received on the Closing Date separately agreed to
between the Administrative Agent and the Borrower and shall have received
reimbursement of all reasonable costs and expenses (including reasonable fees
and expenses of counsel to the Administrative Agent, subject to limitations
contained in the other Loan Documents);

 

(j)            Approvals and Consents.  All requisite governmental authorities
and third parties shall have approved or consented to the transactions
contemplated hereby to the extent required and all applicable appeal periods
shall have expired; and

 

(k)           Additional Matters.  All corporate and other proceedings, and all
documents, instruments and other legal matters in connection with the
transactions contemplated by this Agreement and the other Loan Documents shall
be reasonably satisfactory in form and substance to the Administrative Agent,
and the Administrative Agent shall have received such other approvals, opinions
or documents as the Administrative Agent, its counsel or any Lender through the
Administrative Agent may reasonable request.

 

Section 3.02.          Conditions Precedent to Each Loan Event.  The agreement
of each Lender to make any Revolving Credit Advance, including the initial
Revolving Credit Advance, on the occasion of each Revolving Credit Borrowing
(the making of any such Revolving Credit Advance, a “Loan Event”) is subject to
the satisfaction of the following conditions precedent:

 

29

--------------------------------------------------------------------------------


 

(a)           Closing Date.  The Closing Date shall have occurred;

 

(b)           Notice of Revolving Credit Borrowing.  In the case of Revolving
Credit Advances made pursuant to Section 2.01, the Administrative Agent shall
have received a Notice of Revolving Credit Borrowing in compliance with the
terms hereof;

 

(c)           Representations and Warranties.  Each of the representations and
warranties made by the Borrower in or pursuant to this Agreement and the Loan
Documents shall be true and correct in all material respects on and as of such
date as if made on and as of such date (both before and after giving effect to
such Loan Event); and

 

(d)           No Default.  No Default or Event of Default shall have occurred
and be continuing on such date or after giving effect to such Loan Event
requested to be made on such date.

 

Each Loan Event shall constitute a representation and warranty by the Borrower
as of the date of such Loan Event that the statements in any document delivered
by the Borrower in connection with such Loan Event are true and correct and that
the conditions contained in this Section 3.02 have been satisfied.

 


ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Section 4.01.          Representations and Warranties of the Borrower.  To
induce the Administrative Agent and the Lenders to enter into this Agreement and
to make or participate in extensions of credit hereunder, the Borrower
represents and warrants as follows:

 

(a)           Financial Condition.  The unaudited consolidated balance sheet of
the Borrower as of December 31, 2003 and the related consolidated statements of
income, retained earnings and cash flows for the fiscal year ended on such date,
copies of which have heretofore been furnished to the Lenders, present fairly
the consolidated financial condition of the Borrower and its Consolidated
Subsidiaries as at such date, and the results of their operations and their
retained earnings and cash flows for each of the fiscal periods then ended.  All
such financial statements, including the related schedules and notes thereto
relating to the unaudited financials, have been prepared in accordance with GAAP
applied consistently throughout the periods involved.

 

(b)           No Change.  Since December 31, 2003, except as disclosed to the
Lenders through documents posted on the Syndtrak internet website for this
transaction prior to the date hereof, or described in the SEC Reports filed
prior to the date hereof, there has been no development or event which has had,
or could reasonably be expected to have, a Material Adverse Effect.

 

(c)           Corporate Existence; Compliance with Law.  Each of the Borrower
and its Subsidiaries (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) has the
corporate or limited liability company power and authority, and the legal right
to own and operate its property, to lease the property it operates as

 

30

--------------------------------------------------------------------------------


 

lessee and to conduct the business in which it is currently engaged, (c) is duly
qualified as a foreign corporation or limited liability company and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such qualification
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and (d) is
in compliance with all Requirements of Law, except to the extent that the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect.

 

(d)           Corporate Power; Authorization; Enforceable Obligations.  The
Borrower has the corporate power and authority, and the legal right, to make,
deliver and perform this Agreement and the other Loan Documents and to authorize
the execution, delivery and performance of this Agreement and the other Loan
Documents, and to borrow hereunder.  The Borrower has taken all necessary
corporate action to authorize the borrowings on the terms and conditions set
forth in this Agreement and in the Notes and to execute, deliver and perform its
obligations under this Agreement and the Loan Documents.  No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
borrowings hereunder, or with the execution, delivery or performance by the
Borrower, or with the validity or enforceability against the Borrower of this
Agreement and the other Loan Documents other than (i) as set forth on Schedule
4.01(d) or (ii) any consents, authorizations and filings in connection with the
foregoing that, if not obtained, could not reasonably be expected to have a
Material Adverse Effect.  On the Closing Date, the Administrative Agent and each
Lender shall have received complete and current copies of all consents,
authorizations and filings listed on Schedule 4.01(d), which such consents,
authorizations and filings shall be in full force and effect as of the Closing
Date.  This Agreement has been, and each other Loan Document when executed and
delivered will be, duly executed and delivered on behalf of the Borrower.  This
Agreement, and each other Loan Document when executed and delivered will
constitute, a legal, valid and binding obligation of the Borrower enforceable
against the Borrower, in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

 

(e)           No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof, (i) will not violate the articles of incorporation,
charter or bylaws or other organizational documents of the Borrower or any
Subsidiary or any other material Requirement of Law (ii) will not violate any
Contractual Obligation of the Borrower or any Subsidiary which violation could
reasonably be expected to have a Material Adverse Effect, (iii) will not
accelerate or result in the acceleration of any payment obligations of the
Borrower or such Subsidiary and (iv) will not result in, or require, the
creation or imposition of any Lien on any of the respective properties or
revenues of the Borrower or any such Subsidiary pursuant to any such Requirement
of Law or Contractual Obligation.

 

(f)            No Material Litigation.  Except as disclosed to the Lenders
through documents posted on the Syndtrak internet website for this transaction
prior to the date hereof or described in the SEC Reports filed prior to the date
hereof, no litigation, investigation or proceeding of or before any arbitrator
or Governmental Authority is pending or, to the

 

31

--------------------------------------------------------------------------------


 

knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or against any of the respective properties or revenues of the
Borrower or any Subsidiary which could reasonably be expected to have a Material
Adverse Effect.

 

(g)           No Default.  No Default or Event of Default has occurred and is
continuing.

 

(h)           Ownership of Property; Liens.  Each of the Borrower and its
Subsidiaries has good and marketable title in fee simple to, or a valid
leasehold, easement, license or other interest in, all its real property, and
good title to, or a valid leasehold, easement, license or other interest in, all
its other property, except for defects in title which could not, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.  The
property of the Borrower and its Subsidiaries is subject to no Lien other than
Permitted Liens.

 

(i)            Subsidiaries.  Set forth on Schedule 4.01(i) are all Material
Subsidiaries of the Borrower.  Schedule 4.01(i) correctly sets forth, as of the
date hereof, the percentage ownership (direct and indirect) of the Borrower in
voting capital stock or other voting equity interests of each Material
Subsidiary and also identifies the direct owner thereof.  All outstanding shares
of capital stock of each Material Subsidiary of the Borrower have been duly and
validly issued, are fully paid and non-assessable and have been issued free of
any preemptive rights.  Except as set forth on Schedule 4.01(i), no Material
Subsidiary has outstanding any securities convertible into or exchangeable for
its Capital Stock or outstanding any right to subscribe for or to purchase, or
any options or warrants for the purchase or, or any agreement providing for the
issuance (contingent or otherwise) of or any calls, commitments or claims of any
character relating to, its Capital Stock or any stock appreciation or similar
rights.

 

(j)            Intellectual Property.  Each of the Borrower and its Subsidiaries
owns, or is licensed to use, all patents, trademarks, trade names, copyrights,
and other intellectual property material to the conduct of its business as
currently conducted except for those which the failure to own or license could
not reasonably be expected to have a Material Adverse Effect (the “Intellectual
Property”).  The use of such Intellectual Property by the Borrower or any
Subsidiary does not infringe on the rights of any Person, except for such claims
and infringements that, in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

 

(k)           Taxes.  Each of the Borrower and the Subsidiaries has filed or
caused to be filed all federal, state and other material tax returns which are
required to be filed and has paid or caused to be paid all taxes (including
interest and penalties) shown to be due and payable on said returns or on any
assessments made against it or any of its property and all other taxes, fees or
other charges imposed on it or any of its property by any Governmental Authority
(other than any tax, fee or other charge the amount or validity of which is
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or such Subsidiary, as the case may be) other than such
taxes described herein of which the failure to pay or file a return with respect
thereto could not reasonably be expected to result in a Material Adverse Effect;
and no tax Lien has been filed, and, to the knowledge of the Borrower, no claim
is being asserted, with respect to any such tax, fee or other charge.

 

32

--------------------------------------------------------------------------------


 

(l)            Margin Stock.  (i)  The Borrower is not engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation U), and no proceeds of any extension of credit
hereunder will be used to purchase or carry any margin stock or to extend credit
to others for the purpose of purchasing or carrying any margin stock, except in
compliance with applicable law and regulations. (ii) Following application of
the proceeds of each extension of credit hereunder, not more than 25% of the
value of the Consolidated Assets of the Borrower and its Subsidiaries that are
subject to the provisions of Section 5.02(d) will be comprised of margin stock.

 

(m)          Holding Company; Investment Company Act; Other Regulations.  The
Borrower is not (a) an “investment company” or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended, or (b) a “holding company”, a “subsidiary company” of a “holding
company”, or an “affiliate” of a “holding company”, as each such term is defined
in the Public Utility Holding Company Act of 1935, as amended.

 

(n)           Purpose of Revolving Credit Advances.  The proceeds of Revolving
Credit Advances will be used solely for general corporate purposes and as
permitted hereunder (in compliance with all Requirements of Law).  The Borrower
does not intend to treat the Revolving Credit Advances and the related
transactions as being a “reportable transaction” (within the meaning of Treasury
Regulation Section 1.6011-4).  In the event the Borrower determines to take any
action inconsistent with such intention, it will promptly notify the
Administrative Agent thereof.

 

(o)           ERISA.  Neither the Borrower nor any Subsidiary maintains,
contributes to or has material obligations with respect to, any welfare plan (as
defined in Section (3)(1) of ERISA) which provides benefits to employees after
termination of employment other than as required by Part 6 of Title I of ERISA
or similar state laws regarding continuation of benefits and which in the
aggregate is not unduly expensive.  Each Plan has complied and is in compliance
in all respects with the applicable provisions of ERISA and the Code except
where failure to do so could not reasonably be expected to have a Material
Adverse Effect.  The Borrower and each Subsidiary have not breached any of the
responsibilities, obligations or duties imposed on it by ERISA, the Code, or
regulations promulgated thereunder with respect to any Plan, which breach could
reasonably be expected to have a Material Adverse Effect.  Neither the Borrower
nor any Subsidiary nor any fiduciary of any Plan who is an officer or an
employee of the Borrower or any Subsidiary has engaged in a nonexempt prohibited
transaction described in Section 406 of ERISA or 4975 of the Code with respect
to a Plan which could reasonably be expected to have a Material Adverse Effect. 
With respect to any employee benefit plan (as defined in Section 3(3) of ERISA)
currently or formerly maintained or contributed to by any Commonly Controlled
Entity, no liability exists and no event has occurred which could reasonably be
expected to subject the Borrower or any Subsidiary to any liability which could
reasonably be expected to have a Material Adverse Effect.  None of the Borrower
or any Subsidiary has any liability, direct or indirect, contingent (including
any such liability in connection with a Multiemployer Plan) or otherwise, under
Title IV of ERISA or under Section 412 of the Code which could reasonably be
expected to have a Material Adverse Effect.

 

33

--------------------------------------------------------------------------------


 

(p)           Environmental Matters.  Except as described by the Borrower in the
SEC Reports filed prior to the date hereof or as disclosed to the Lenders
through documents posted on the Syndtrak internet website for this transaction
prior to the date hereof,

 

(i)            The facilities and properties owned, leased or operated by the
Borrower or its Subsidiaries (the “Properties”) and all operations at the
Properties are in, and have been in, compliance in all material respects with
all applicable Environmental Laws, and there is no contamination in, at, under,
from or about the Properties or violation of any Environmental Law or other
circumstance or condition, with respect to the Properties or the business
operated by the Borrower or its Subsidiaries, or to the knowledge of the
Borrower, any predecessor of any of them (the “Business”) which in either case
could reasonably be expected to result in any claims, liability, investigation
or cost pursuant to any Environmental Law and to have a Material Adverse Effect.

 

(ii)           None of the Borrower or any Subsidiary, or to the knowledge of
the Borrower, any predecessor of any of them, has received any notice of
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the Business, nor do the Borrower or any
Subsidiary have knowledge or reason to believe that any such notice will be
received or is being threatened, in each case which could reasonably be expected
to have a Material Adverse Effect.

 

(iii)          There has been no Release or threat of Release of Materials of
Environmental Concern at or from any of the Properties, or arising from or
related to the operations of the Borrower or any Subsidiary, or to the knowledge
of the Borrower, any predecessor of any of them, in connection with any of the
Properties or otherwise in connection with the Business that could reasonably be
expected to have a Material Adverse Effect.

 

(q)           Insurance.  All policies of insurance of any kind or nature
maintained by or issued to the Borrower or any Subsidiary, including, without
limitation, policies of life, fire, theft, product liability, public liability,
property damage, other casualty, employee fidelity, worker’s compensation,
employee health and welfare, title, property and liability insurance, are in
full force and effect in all material respects and are of a nature and provide
such coverage as is customarily carried by companies of similar size and
character.

 

(r)            Accuracy and Completeness of Information.  The Borrower has filed
as exhibits to SEC Reports, or disclosed to the Lenders through documents posted
on the Syndtrak internet website for this transaction, in each case prior to the
date hereof, all agreements, instruments and corporate or other restrictions
existing on the date hereof that are or, but for the lapse of time, would be
required to be filed by the Borrower as exhibits to any report on Form 10-Q or
10-K under the Exchange Act.  Except as described by the Borrower in the SEC
Reports filed prior to the date hereof or as disclosed to the Lenders through
documents posted on the Syndtrak internet website for this transaction prior to
the date hereof, there are no facts or other matters known to the Borrower that
are or, but for the lapse of time, would be required to be disclosed by the
Borrower on a report on Form 8-K under the Exchange Act.  No reports, financial
statements, certificates or other information furnished by or on behalf of the
Borrower

 

34

--------------------------------------------------------------------------------


 

to the Administrative Agent or any Lender (whether contained in the lender
presentation dated September 2004, disclosed to the Lenders through documents
posted on the Syndtrak internet website for this transaction, or otherwise) in
connection with the negotiation of this Agreement or any other Loan Document or
delivered hereunder (as modified or supplemented by, and taken together with
other information so furnished) contains any misstatement of a material fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that, with respect to forward looking statements, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time and notes that there can
be no assurance that such expectations, beliefs or projections will be achieved
or accomplished and that such projections are subject to an increasing degree of
uncertainty as they relate to later periods of time.

 

(s)           Leaseholds, Permits, etc.  The Borrower possesses or has the right
to use, all leaseholds, easements, franchises and permits and all authorizations
and other rights which are material to and necessary for the conduct of the
Business, except where the failure to obtain such authorizations and other
rights could not reasonably be expected to result in a Material Adverse Effect. 
All the foregoing are in full force and effect, and each of the Borrower and the
Subsidiaries is in substantial compliance with the foregoing without any known
conflict with the valid rights of others, except for such noncompliance with the
foregoing which could not reasonably be expected to have a Material Adverse
Effect.  No event has occurred which permits, or after notice or lapse of time
or both would permit, the revocation or termination of any such leasehold,
easement, franchise, license or other right, which termination or revocation,
considered as a whole, could reasonably be expected to have a Material Adverse
Effect.

 

(t)            Liabilities; Contingent Obligations.  The Borrower has no
liabilities or other obligations, including contingent liabilities, unusual
forward or long-term commitments or unrealized or anticipated losses from
unfavorable commitments other than (i) as set forth in the financial statements
referred to in Section 4.01(a), (ii) those which are not required to be
reflected on such financial statements in accordance with GAAP, (iii) those
liabilities which have arisen in the ordinary course since the date of the
financial statements referred to in Section 4.01(a) and (iv) those liabilities
that in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

 

(u)           Labor Matters.  To the Borrower’s knowledge, there are no disputes
(i) to which the Borrower is a party, which involves any group of employees, any
strikes or walkouts relating to the Business of the Borrower or (ii) involving
the expiration or termination of any labor contract to which the Borrower is a
party or by which the Borrower is bound, in either case, which dispute could
reasonably be expected to have a Material Adverse Effect.

 

ARTICLE V

 

COVENANTS OF THE BORROWER

 

Section 5.01.          Affirmative Covenants.  The Borrower hereby agrees that
for so long as any of the Commitments remains in effect, any Revolving Credit
Advance remains outstanding and unpaid or any Obligation of the Borrower is
owing to any Lender or the

 

35

--------------------------------------------------------------------------------


 

Administrative Agent hereunder or under any other Loan Document, the Borrower
shall and shall cause each of its Subsidiaries to:

 

(a)           Financial Statements.  Furnish to the Administrative Agent for
each Lender:

 

(i)            as soon as available, but in any event within ninety (90) days
after the end of each fiscal year of the Borrower, a copy of the Consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such year
and the related Consolidated and consolidating statements of income, retained
earnings and cash flows for such year, setting forth in each case in comparative
form the figures as of the end of and for the previous year, reported on without
qualification by KPMG LLP or other independent certified public accountants of
nationally recognized standing; provided, however, that the submission of the
Borrower’s report on Form 10-K shall satisfy the foregoing requirements; and

 

(ii)           as soon as available, but in any event within forty five (45)
days after the end of each Fiscal Quarter of each fiscal year of the Borrower,
the unaudited Consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such quarter and the related unaudited Consolidated statements of
income, retained earnings and cash flows of the Borrower and its Subsidiaries
for such quarter and the portion of the fiscal year through the end of such
quarter and setting forth the actual figures for the corresponding date or
period in the previous year, certified by the chief financial officer or
treasurer of the Borrower as being fairly stated in all material respects
(subject to normal year-end audit adjustments); provided, however, that the
submission of the Borrower’s report on Form 10-Q shall satisfy the foregoing
requirements,

 

all such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods.

 

(b)           Certificates; Other Information.  Furnish to the Administrative
Agent:

 

(i)            concurrently with the delivery of the financial statements
referred to in Section 5.01(a)(i), a certificate of the independent certified
public accountants reporting on such financial statements stating that in making
the examination necessary therefor no knowledge was obtained of any Event of
Default resulting from the Borrower’s failure to comply with Section 5.02(a),
except as specified in such certificate;

 

(ii)           concurrently with the delivery of the financial statements
referred to in Section 5.01(a)(i) or (ii), a compliance certificate of the chief
financial officer or treasurer of the Borrower, in form and substance
satisfactory to the Administrative Agent (the “Compliance Certificate”) showing
compliance by the Borrower with the covenants contained in Section 5.02(a);

 

(iii)          within ten (10) days after the filing thereof, copies of all
reports which the Borrower sends to any of its stockholders, and copies of all
registration statements, SEC Reports (or, in each case, any successor form)
which the Borrower or any Subsidiary files

 

36

--------------------------------------------------------------------------------


 

with the SEC or any successor or analogous Governmental Authority (other than
public offerings of securities under employee benefit plans or dividend
reinvestment plans); provided, however, that the Borrower shall have satisfied
the foregoing requirement as to any report upon the Administrative Agent
receiving such report from the Borrower in an electronic notification thereof to
the Administrative Agent;

 

(iv)          promptly after either of Moody’s or S&P has raised or lowered the
credit rating of the credit facility evidenced by this Agreement, a notice as to
such effect;

 

(v)           promptly such other information the Administrative Agent or any
Lender may from time to time reasonably request concerning data, documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and Anti-Money Laundering rules and regulations (including
the Patriot Act), including evidence satisfactory to the Administrative Agent of
the listing of Capital Stock of the Borrower on the New York Stock Exchange; and

 

(vi)          promptly, such additional financial and other information as the
Administrative Agent or any Lender may from time to time reasonably request.

 

(c)           Payment and Performance of Obligations.  Perform in all respects
all of its obligations under the terms of indentures, mortgages, security
agreements and other agreements evidencing indebtedness for monies borrowed to
which it is party or bound, including pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all taxes,
fees or other charges imposed on it or on any of its properties by any
Governmental Authority and all its other obligations of whatever nature except,
in each case, where the amount or validity thereof is currently being diligently
contested in good faith and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or any of its
Subsidiaries, as the case may be, or where the failure to perform such
obligations could not reasonably be expected to result in a Material Adverse
Effect.

 

(d)           Maintenance of Existence.  Renew and keep in full force and effect
its corporate existence, take all reasonable action to maintain all rights,
privileges and franchises necessary or desirable in the normal conduct of its
business except to the extent such failure to maintain could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect and comply
with all Contractual Obligations except to the extent that failure to comply
therewith could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect; provided, however, that any Subsidiary may
merge, consolidate or amalgamate in accordance with Section 5.02(b)  (and such
transaction shall not constitute a breach of this Section 5.01(d)).

 

(e)           Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition (ordinary wear and
tear, and casualties, excepted), maintain with financially sound and reputable
insurance companies insurance on all its property in at least such amounts and
against at least such risks as are usually insured against in the same general
area by companies engaged in the same or a similar business, and furnish to the
Administrative Agent, upon request, full information as to the insurance

 

37

--------------------------------------------------------------------------------


 

carried including certified copies of policies and certificates of insurance
from a nationally recognized insurance broker.

 

(f)            Inspection of Property; Books and Records; Discussions.  Keep
proper books of records and accounts, in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities; and permit after
reasonable notice representatives of the Administrative Agent or any Lender to
visit and inspect any of its properties and examine and make abstracts from any
of its books and records at any reasonable time and as often as may reasonably
be desired, and to discuss the business, operations, properties and financial
and other condition of the Borrower and each Subsidiary with officers and
employees of the Borrower and such Subsidiary and with their independent
certified public accountants. All costs and expenses relating to any such
visitation and inspection (i) in the case of a Lender, shall be borne by such
Lender, and (ii) in the case of the Administrative Agent, shall be borne by the
Administrative Agent unless a Default or an Event of Default shall have occurred
and be continuing.

 

(g)           Notices.  (i)  Within five (5) days after the Borrower knows with
respect to any notice under clause (A) or within ten (10) days with respect to
any other notice under this Section 5.01(g)(i), give notice to the
Administrative Agent and each Lender of:

 

(A)          the occurrence of any Default or Event of Default;

 

(B)           any (x) default or event of default under any Contractual
Obligation of the Borrower or any Subsidiary, or (y) litigation, investigation
or proceeding which may exist at any time between the Borrower or any such
Subsidiary and any Governmental Authority, which in either case, if not cured or
if adversely determined, as the case may be, could reasonably be expected to
have a Material Adverse Effect;

 

(C)           any material labor dispute to which the Borrower or any Subsidiary
may become a party and which involves any group of employees, any strikes or
walkouts relating to any of its plants or facilities and the expiration or
termination of any labor contract to which the Borrower or such Subsidiary is a
party or by which the Borrower or such Subsidiary is bound and which dispute
could reasonably be expected to have a Material Adverse Effect;

 

(D)          any litigation or proceeding instituted against the Borrower which,
if adversely determined against the Borrower, could reasonably be expected to
have a Material Adverse Effect; or

 

(E)           all written claims, complaints, notices or inquiries relating to
compliance by the Borrower or any of its Subsidiaries with any Environmental Law
that could reasonably be expected to have a Material Adverse Effect.

 

Each notice pursuant to this Section 5.01(g)(i) shall be accompanied by a
statement of a Responsible Officer setting forth details of the occurrence
referred to therein and stating what action the Borrower proposes to take with
respect thereto.  For the purposes of this Section 5.01(g)(i), the Borrower
shall be deemed to have knowledge

 

38

--------------------------------------------------------------------------------


 

when any officer of the Borrower charged with responsibility for any matter that
is the subject of such notice requirement knows or should have known that such
notice was required.

 

(h)           Compliance with Laws; Environmental Compliance.  (i) Comply in all
respects with all applicable laws, rules, regulations and orders of any
Governmental Authority (including Environmental Laws and ERISA), whether now in
effect or hereafter enacted except instances that could not, in the aggregate,
reasonably be expected to result in a Material Adverse Effect; (ii) comply and
cause its Subsidiaries to comply in all material respects with all applicable
Environmental Laws and obtain and comply and cause its Subsidiaries to obtain
and comply in all material respects with and maintain and cause its Subsidiaries
to maintain any and all licenses, approvals, notifications, registrations or
permits required by applicable Environmental Laws except to the extent that
failure to do so could not be reasonably expected to have a Material Adverse
Effect; and (iii) conduct and complete all investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws and promptly comply in all material respects with all lawful
orders and directives of all Governmental Authorities regarding Environmental
Laws except to the extent that the same are being contested in good faith by
appropriate proceedings and the pendency of such proceedings could not
reasonably be expected to have a Material Adverse Effect.

 

(i)            ERISA.  Establish, maintain and operate and cause each of its
Subsidiaries to establish, maintain and operate all Plans to comply in all
material respects with the applicable provisions of ERISA, the Code, and all
other applicable laws, and the regulations and interpretations thereunder and
the respective requirements of the governing documents for such Plans except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

(j)            Use of Proceeds.  Use the proceeds of each extension of credit
hereunder solely for the purposes set forth in Section 4.01(n).  The Borrower
acknowledges that one or more of the Lenders may treat its Revolving Credit
Advances as part of a transaction that is subject to Treasury Regulation Section
301.6112-1, and such Lender or Lenders, as applicable, will maintain the lists
and other records required by such Treasury Regulation.

 

(k)           Margin Stock.  Not permit the aggregate value of margin stock (as
defined in Regulation U) at any time owned or held by the Borrower or any of its
Subsidiaries to exceed an amount equal to 25% of the value of all Consolidated
Assets subject at such time to any “arrangement” (as such term is used in the
definition of “indirectly secured” in Section 221.2 of Regulation U).

 

(l)            Maintain Ownership of Domestic Utility Business.  Except in
connection with sale of assets permitted pursuant to Section 5.02(g), maintain
ownership, directly (and not through any Subsidiary), of all or substantially
all of the assets of the Domestic Utility Business.

 

(m)          Credit Ratings.  Cause Moody’s and S&P to maintain long-term senior
unsecured debt ratings with respect to the credit facility evidenced by this
Agreement.

 

39

--------------------------------------------------------------------------------


 

(n)           Extension Regulatory Approvals.  Undertake commercially reasonable
efforts to obtain the Extension Regulatory Approvals as promptly as practicable
after the Closing Date and upon receipt thereof, promptly deliver to the
Administrative Agent written notice and evidence of the receipt thereof (such
notice and evidence, the “Extension Regulatory Approval Notice”).

 

Section 5.02.          Negative Covenants.  The Borrower hereby agrees that for
so long as the Commitments remain in effect, any Revolving Credit Advance
remains outstanding and unpaid or any Obligation is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, the Borrower
shall not:

 

(a)           Financial Covenants.

 

(i)            Total Capitalization.  Permit the ratio (expressed as a
percentage) of Debt of the Borrower to Total Capital to exceed on any Covenant
Compliance Date (A) from December 31, 2004 through September 31, 2007, 90%, (B)
from December 31, 2007 through September 30, 2008, 75%, (C) from December 31,
2008 through June 30, 2009, 70%, and (D) thereafter, 65%.

 

(ii)           EBITDA to Interest Expense.  Permit the ratio of (A) EBITDA to
(B) the aggregate amount of Consolidated Interest Expense accrued on Debt of the
Borrower on any Covenant Compliance Date for the period of four consecutive
Fiscal Quarters prior to such Covenant Compliance Date, to be less than, in
respect of any Covenant Compliance Date (1) from December 31, 2004 to September
30, 2005, 1.0 to 1.0, (2) from December 31, 2005 to September 30, 2006, 1.1 to
1.0, (3) from December 31, 2006 to September 30, 2007, 1.3 to 1.0, (4) from
December 31, 2007 to September 30, 2008, 1.4 to 1.0, (5) from December 31, 2008
to June 30, 2009, 1.6 to 1.0 and (6) thereafter, 1.8 to 1.0.

 

(iii)          Debt to EBITDA.  Permit the ratio of (A) the aggregate principal
amount of Debt of the Borrower on any Covenant Compliance Date to (B) EBITDA for
the period of four consecutive Fiscal Quarters prior to such Covenant Compliance
Date, to exceed on any such Covenant Compliance Date occurring (i) December 31,
2004 to September 30, 2005, 9.5 to 1.0, (ii) from December 31, 2005 to September
30, 2006, 8.5 to 1.0, (iii) from December 31, 2006 to September 30, 2007, 7.5 to
1.0, (iv) from December 31, 2007 to September 30, 2008, 6.0 to 1.0, (v) from
December 31, 2008 to June 30, 2009, 5.5 to 1.0, and (vi) thereafter, 5.0 to 1.0.

 

In the Compliance Certificate delivered pursuant to Section 5.01(b)(ii)
following the conclusion of the sale of any asset (other than accounts
receivable) material to the Borrower and used in the Domestic Utility Business
permitted by Section 5.02(g), the Borrower shall calculate the financial
covenants set forth in this Section 5.02(a) on a pro forma basis. In calculating
financial covenants on a pro-forma basis, the Borrower will (A) exclude income,
Debt and other charges associated with the assets subject to such sale and (B)
give effect to the application of the net proceeds generated by such sale;
provided, that if the Borrower has not applied the net sale proceeds in the
manner contemplated in the calculations made pursuant to clause (B) prior to the
immediately following Covenant Compliance Date, the Borrower will not be
permitted to continue to give effect to the application of such net sale
proceeds.

 

40

--------------------------------------------------------------------------------


 

(b)           Limitation on Fundamental Changes.  Enter into any merger,
consolidation or amalgamation, or liquidate, wind up or dissolve itself (or
suffer any liquidation or dissolution), or convey, sell, lease, assign, transfer
or otherwise dispose of, all or substantially all its property, business or
assets, except any Wholly-Owned Subsidiary may be merged or consolidated with or
into the Borrower (provided that the Borrower shall be the continuing or
surviving corporation).

 

(c)           Limitation on Transactions with Affiliates.  Except for
transactions providing services (including group purchases of equipment or
energy) at cost to any Subsidiary or Affiliate, enter into, or permit any
Subsidiary to enter into, any transaction, including any purchase, sale, lease
or exchange of property or the rendering of any service, with any Affiliate
unless such transaction is upon fair and reasonable terms no less favorable to
the Borrower (or such Subsidiary) than it would have obtained in a comparable
arm’s-length transaction with a Person which is not an Affiliate.

 

(d)           Limitation on Liens.  Create, incur, assume or suffer to exist,
and shall not permit any Subsidiary to create, incur, assume or suffer to exist,
any Lien upon any of its properties, assets or revenues, whether now owned or
hereafter acquired, except for Permitted Liens.

 

(e)           Amendments of Organizational Documents.  Amend, modify or change,
or permit any Subsidiary to amend, modify or change, its articles of
incorporation or bylaws in any manner that could reasonably be expected to
result in a Material Adverse Effect.

 

(f)            Limitation on Guarantee Obligations.  Create, incur, assume or
suffer to exist, and shall not permit any Subsidiary to create, incur, assume or
suffer to exist, any Guarantee Obligation except:

 

(i)            guarantees of obligations to third parties made in the ordinary
course of business not relating to Debt;

 

(ii)           Guarantee Obligations existing on the date hereof;

 

(iii)          Guarantee Obligations which by their terms (either mandatorily or
at the unfettered option of the Borrower) are payable solely in Capital Stock
(other than Mandatory Redeemable Stock) of the Borrower provided that the
Borrower agrees that so long as this Agreement is in effect to cause any payment
under any such outstanding obligation to be made only in such Capital Stock; and

 

(iv)          Guarantee Obligations permitted pursuant to Section 5.02(j)(ix).

 

(g)           Limitation on Sale of Assets.  Convey, sell, lease, assign,
transfer or otherwise dispose of any of, its property, business or assets
(including tax benefits, receivables and leasehold interests), whether now owned
or hereafter acquired, except:

 

(i)            for the sale or other disposition of any property that, in the
reasonable judgment of the Borrower, has become uneconomic, obsolete or worn
out, and which is disposed of in the ordinary course of business;

 

41

--------------------------------------------------------------------------------


 

(ii)           for sales of inventory made in the ordinary course of business;

 

(iii)          [Intentionally Omitted];

 

(iv)          for sales or dispositions of assets (including accounts
receivables) by the Borrower after the date hereof; provided, however, that (A)
no Event of Default then exists or would result therefrom, (B) such sale or
other disposition shall be made for fair sale value on an arm’s-length basis,
(C) at least seventy five (75%) of the purchase price therefor shall be paid in
cash and such cash portion of the purchase price shall be payable at (or prior
to) the time of such Disposition, and (D) the Borrower uses the net cash
proceeds for general corporate purposes (including debt retirement or working
capital purposes);

 

(v)           that the Borrower may cancel or make changes or alterations in or
substitutions for any and all easements, servitudes, rights of way and similar
rights or interests;

 

(vi)          that the Borrower may grant easements, ground leases or
rights-of-way in, upon, over or across property or rights-of-way, provided such
grant shall not materially impair the use of the property or rights-of-way for
the purposes for which such property or rights-of-way are held; or

 

(vii)         for operating leases entered into ordinary course of business.

 

(h)           Limitation on Investments, Loans and Advances.  Make, and shall
not permit any Subsidiary to make, any advance, loan, extension of credit
(excluding Guarantee Obligations but including any payment by a guarantor
thereunder) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other securities of, or purchase all or a material part of
a business unit or line of business of (or all or substantially all the assets
of), or make any other investment in, any Person (any of the foregoing, an
“Investment”), except:

 

(i)            (A) extensions of trade credit in the ordinary course of business
and (B) Investments (including reinvestments thereof by any intermediate
Subsidiary) to the extent the ultimate proceeds thereof are applied to
maintenance capital expenditures in the ordinary course of business and required
to comply with Section 5.01(e) for merchant generation plants of any
Wholly-Owned Subsidiary;

 

(ii)           [Intentionally Omitted];

 

(iii)          the Borrower may acquire all or a material part of any domestic
regulated business, provided that the aggregate principal amount of Debt
incurred or assumed by the Borrower and its Subsidiaries in connection with such
acquisition (together with the aggregate principal amount of Indebtedness of
such acquired Person) shall not exceed fifty percent (50%) of the lesser of the
fair value or cost of such acquired assets (and, to the extent such Debt is
incurred in connection with such acquisition or in contemplation of such
acquisition, such Debt shall not have a scheduled maturity, or require any
principal payment prior to six months after the Termination Date);

 

42

--------------------------------------------------------------------------------


 

(iv)          the Borrower and its Subsidiaries may invest in, acquire and hold
Cash Equivalents;

 

(v)           the Borrower or any of its Subsidiaries may make travel and
entertainment advances, relocation loans and payroll advances in the ordinary
course of business to officers and employees of the Borrower or any such
Subsidiary;

 

(vi)          Investments of the Borrower or any Subsidiary existing on the date
hereof and the receipt of any additional securities constituting payments in
kind on such existing Investments;

 

(vii)         Investments in obligations arising out of bankruptcy of customers
and suppliers;

 

(viii)        subject to 5.02(g), Investments consisting of non-cash
consideration received in connection with sales of assets;

 

(ix)           Investments in a Wholly-Owned Subsidiary of Borrower in
furtherance of the winding down or exiting of the operations of the unregulated
merchant energy business or operations of Borrower and its Subsidiaries;

 

(x)            in connection with cash management and tax efficient financing of
the Borrower and its Subsidiaries in the ordinary course of business consistent
with past practice, Investments by the Borrower or any Subsidiary of the
Borrower in the Borrower or any Subsidiary of the Borrower, provided that the
proceeds thereof shall not be used to finance any capital expenditure;

 

(xi)           other Investments of the Borrower or any Subsidiary after the
date hereof of not more than $30,000,000 in the aggregate; and

 

(xii)          Investments the Borrower or any Subsidiary is contractually
obligated to make on the date hereof.

 

(i)            Limitation on Dividends and Stock Repurchases.  Declare any
dividends other than dividends paid in kind on any shares of any class of
Capital Stock of the Borrower, or make any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement or other acquisition of any shares of any class of Capital Stock of
the Borrower, whether now or hereafter outstanding, or make any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property or in obligations of the Borrower or any of its Subsidiaries (all of
the foregoing being referred to herein as “Restricted Payments”); except that
the Borrower may make Restricted Payments on or with respect to its Capital
Stock so long as, after giving effect to such Restricted Payments, (i) no
Default or Event of Default shall have occurred and be continuing or shall
result therefrom and (ii) the Borrower’s senior unsecured credit rating is at
least Ba2 by Moody’s and BB by S&P.

 

(j)            Limitation on Indebtedness or Mandatory Redeemable Stock. 
Create, incur, issue, assume or suffer to exist, and shall not permit any
Subsidiary to create, incur, issue,

 

43

--------------------------------------------------------------------------------


 

assume or suffer to exist, any Indebtedness or Mandatory Redeemable Stock
(including any Indebtedness or Mandatory Redeemable Stock of any of its
Subsidiaries), except:

 

(i)            Debt of the Borrower under this Agreement;

 

(ii)           Debt of the Borrower under the Term Loan Credit Agreement;

 

(iii)          Indebtedness of the Borrower or any Subsidiary incurred in
connection with an Investment that is permitted under Section 5.02(h)(iii) (and
any refinancing thereof), to the extent such Indebtedness complies with the
terms of Section 5.02(h)(iii), provided that the Borrower shall not incur, issue
or assume any Debt or Mandatory Redeemable Stock after the date hereof pursuant
to this clause (iii) that has a scheduled maturity, or requires any principal
payment, prior to six months after the Termination Date;

 

(iv)          Indebtedness consisting of reimbursement obligations under surety,
indemnity, performance, release and appeal bonds and guarantees thereof and
letters of credit required in the ordinary course of business or in connection
with the enforcement of rights or claims of the Borrower or its Subsidiaries
(but not in connection with Debt);

 

(v)           Non-Recourse Debt (and any refinancing thereof, provided that
after giving effect thereto, such Indebtedness constitutes Non-Recourse Debt);

 

(vi)          Indebtedness outstanding on the date hereof (and any refinancing
thereof), provided that, to the extent constituting Debt or Mandatory Redeemable
Stock, such Indebtedness is set forth on Schedule 5.02(j) hereto;

 

(vii)         Indebtedness incurred to provide all or a portion of the purchase
price or costs of construction of fixed assets (and any refinancing thereof);
provided, however, that (A) such Indebtedness when incurred shall not exceed the
purchase price or cost of construction of such asset and (B) the aggregate
outstanding principal amount of all such Indebtedness shall not exceed
$10,000,000 at any one time;

 

(viii)        Indebtedness of the Borrower secured by accounts receivable of the
Borrower (and any refinancing thereof) in an aggregate outstanding principal
amount not to exceed $150,000,000 at any one time;

 

(ix)           secured or unsecured Indebtedness (and any refinancing thereof)
not otherwise permitted by the preceding clauses of this Section 5.02(j) not
exceeding $150,000,000 in aggregate principal amount at any one time outstanding
(and which may include Guarantee Obligations of the Borrower with respect to
Indebtedness of a Subsidiary);

 

(x)            Indebtedness of the Borrower or any Subsidiary incurred in
connection with an Investment that is permitted under Section 5.02(h)(ii),
5.02(h)(ix) or 5.02(h)(x), in each case, to the extent such Indebtedness
complies with the terms thereof, respectively; and

 

44

--------------------------------------------------------------------------------


 

(xi)           secured or unsecured indebtedness incurred by the Borrower to
finance capital expenditures related to its regulated utility operations (and
any refinancing thereof); provided, however, that either (A) the capital
expenditure is required by applicable law or (B) the capital expenditure is
believed by the Borrower to be reasonably necessary for the provision of safe
and reliable service to the Borrower’s utility customers and a Responsible
Officer of the Borrower certifies in writing to the Administrative Agent, at
least 10 days prior to incurring the indebtedness, that the incurrence complies
with the requirements of this clause (B);

 

provided that in the event of any refinancing referred to in clauses (iii),
(v),(vi),(vii),(viii), (ix) and (xi) of this Section 5.02(j) (to the extent
constituting a refinancing and not additional Indebtedness permitted to be
incurred under any such clause), the principal of the Indebtedness so refinanced
is not increased as a result thereof (plus any premiums required to be paid to
such existing debtholders in connection with such refinancing).

 

(k)           Limitation on Sales and Leasebacks.  Unless otherwise permitted
under Section 5.02(j)(xi), enter into any arrangement with any Person providing
for the leasing by the Borrower of real or personal property, in an aggregate
amount for all such property exceeding $10,000,000, which has been or is to be
sold or transferred by the Borrower to such Person or to any other Person to
whom funds have been or are to be advanced by such Person on the security of
such property or rental obligations of the Borrower.

 

(l)            [Intentionally Omitted].

 

(m)          Limitation on Businesses.  Enter into or engage in any business,
either directly or through any Subsidiary, except for businesses of the same
general type as those in which the Borrower and its Subsidiaries are engaged on
the date hereof or other business activities reasonably incidental or related to
any of the foregoing.

 

(n)           Limitation on Certain Amendments.  Amend, modify or change, or
consent to any amendment, modification or change to any of the terms relating to
the payment or prepayment of principal of or interest on, any Debt in any manner
which would (i) create or accelerate any amortization of the principal thereof
prior to the sixth month after the Termination Date, (ii) result in the maturity
being earlier than six months after the Termination Date, (iii) increase the
amount of any payment or prepayment of principal thereof (to earlier than six
months after the Termination Date) or increase the rate of interest thereon or
(iv) extend the Lien, if any, granted thereby to extend to any assets not
securing such Debt.

 

(o)           Limitations on Subsidiaries’ Equity Interests.  Permit any
Subsidiary to issue any preferred Capital Stock or any redeemable common stock
having mandatory redemption or other amortizing payments prior to six months
after the Termination Date other than (i) issuances of preferred Capital Stock
in payment of regularly accruing dividends on theretofore outstanding shares of
such preferred Capital Stock, and (ii) in connection with Investments made
pursuant to Section 5.02(h)(ix) or (x).

 

(p)           Hedging Arrangements; Forward Sale or Purchase Contracts.  (i) 
Enter into, and shall not permit any Subsidiary to enter into, any interest rate
protection agreement,

 

45

--------------------------------------------------------------------------------


 

interest rate future, interest rate option, interest rate swap, or other
interest rate hedge or arrangement, or any other agreement or arrangement
designed to limit or eliminate the risk or exposure to fluctuations in currency
exchange rates, or fuel or other commodity prices, other than (A) (1) any such
agreement or arrangement entered into in the ordinary course of business to
hedge or mitigate risks to such which the Borrower or any Subsidiary is exposed
in the conduct of its business or the management of its liabilities and (2) not
for speculative purposes or (B) in the case of agreements or arrangements
relating to interest rates, entered into to take advantage of reduced interest
rates by converting fixed rate obligations into floating rate obligations; or
(ii) enter into, and shall not permit any Subsidiary to enter into, any forward
purchase and/or sale, or other forward acquisition or disposition, of energy or
transmission rights, or any energy tolling transactions, as seller of tolling
services, in each case, other than any purchase, sale or other transaction
entered into in the ordinary course of the Borrower’s or any Subsidiary’s
business and not for speculative purposes.

 

(q)           Indentures.  Subject any additional assets (other than pursuant to
the any after-acquired or similar clause) to the Lien of, or issue additional
bonds under, (i) the St. Joseph Power & Light Indenture, (ii) the Indenture or
Mortgage and Deed of Trust dated as of April 1, 2003, between the Borrower and
Bank One Trust Company, NA, as trustee (as amended or supplemented from time to
time), or (iii) any other mortgage indenture entered into by the Borrower,
unless, in each case, done in connection with a transaction permitted by the
terms of this Agreement.

 

ARTICLE VI

 

EVENTS OF DEFAULT

 

Section 6.01.          Events of Default.  If any of the following events
(“Events of Default”) shall occur and be continuing:

 

(a)           The Borrower shall fail to pay (i) any principal of any Loan when
the same becomes due and payable or (ii) any interest on any Loan or any fee or
any other payment due in connection with this Agreement, any Note or any other
Loan Document within three (3) days after such interest, fee or other payment
becomes due and payable; or

 

(b)           Any representation or warranty made or deemed made by or on behalf
of the Borrower herein or in any other Loan Document or in any notice,
certificate, document or other instrument delivered by the Borrower in
connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect on or as of the date made or deemed made;
or

 

(c)           The Borrower shall default in the observance or performance of any
agreement contained in Section 5.02; or

 

(d)           The Borrower shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document, and such
default shall continue unremedied for a period of thirty (30) days after the
earlier of notice thereof being

 

46

--------------------------------------------------------------------------------


 

provided by the Administrative Agent or the Required Lenders or discovery
thereof by a Responsible Officer of the Borrower; or

 

(e)           The Borrower or any Material Subsidiary shall (i) default in any
payment (regardless of amount) of principal of, premium, if any, or interest on
any Debt having an aggregate principal amount in excess of $40,000,000 (other
than the Revolving Credit Advances) beyond the grace period, if any, provided in
the instrument or agreement under which such Debt was created or (ii) default in
the observance or performance of any other agreement or condition relating to
any such Debt or contained in any instrument or agreement evidencing, securing
or relating thereto, or any other event shall occur or condition exist, the
effect of which default or other event or condition is to cause, or to permit
the holder or holders of such Debt (or a trustee or agent on behalf of such
holder or holders or beneficiary or beneficiaries) to cause, with the giving of
notice, if required, such Debt to become due prior to its Stated Maturity;
provided, however, that any such default by the Borrower or any Material
Subsidiary under Non-Recourse Debt will not constitute an Event of Default
unless such default also constitutes a default under other recourse Debt of the
Borrower or such Material Subsidiary in an aggregate outstanding principal
amount of $40,000,000 or more; and provided further, that, for the avoidance of
doubt, any default by the Borrower or any Material Subsidiary under any
indebtedness which, but for being cash collateralized, would have constituted
Debt hereunder will not constitute an Event of Default unless such default also
constitutes a default under other recourse Debt of the Borrower or such Material
Subsidiary in an aggregate outstanding principal amount of $40,000,000 or more;
or

 

(f)            (i) The Borrower or any Material Subsidiary shall commence any
case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any such Material Subsidiary shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any such Material Subsidiary any case, proceeding or other action of a nature
referred to in clause (i) above which (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or un-bonded for a period of 60 days; or (iii) there shall be
commenced against the Borrower or any such Material Subsidiary any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distrait or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending appeal
within 60 days from the entry thereof; or (iv) the Borrower or any such Material
Subsidiary shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any such Material Subsidiary shall
generally not, or shall be unable to, or shall admit in writing its inability
to, pay its debts as they become due; or

 

(g)           (i) Any Person shall engage in any nonexempt “prohibited
transaction” (as defined in Section 406 of ERISA or Section 4975 of the Code)
involving any

 

47

--------------------------------------------------------------------------------



 


PLAN, (II) ANY “ACCUMULATED FUNDING DEFICIENCY” (AS DEFINED IN SECTION 302 OF
ERISA), WHETHER OR NOT WAIVED, SHALL EXIST WITH RESPECT TO ANY PLAN OR ANY LIEN
IN FAVOR OF THE PBGC OR A PLAN SHALL ARISE ON THE ASSETS OF THE BORROWER, ANY
SUBSIDIARY OR ANY COMMONLY CONTROLLED ENTITY, (III) A REPORTABLE EVENT SHALL
OCCUR WITH RESPECT TO, OR PROCEEDINGS SHALL COMMENCE TO HAVE A TRUSTEE
APPOINTED, OR A TRUSTEE SHALL BE APPOINTED, TO ADMINISTER OR TO TERMINATE, ANY
PLAN, WHICH REPORTABLE EVENT OR COMMENCEMENT OF PROCEEDINGS OR APPOINTMENT OF A
TRUSTEE IS, IN THE REASONABLE OPINION OF THE REQUIRED LENDERS, LIKELY TO RESULT
IN THE TERMINATION OF SUCH PLAN FOR PURPOSES OF TITLE IV OF ERISA, (IV) ANY PLAN
SHALL TERMINATE FOR PURPOSES OF TITLE IV OF ERISA, (V) THE BORROWER, ANY
SUBSIDIARY OR ANY COMMONLY CONTROLLED ENTITY SHALL, OR IN THE REASONABLE OPINION
OF THE REQUIRED LENDERS IS LIKELY TO, INCUR ANY LIABILITY IN CONNECTION WITH A
WITHDRAWAL FROM, OR THE INSOLVENCY OR REORGANIZATION OF, A MULTIEMPLOYER PLAN OR
(VI) ANY OTHER EVENT OR CONDITION SHALL OCCUR OR EXIST WITH RESPECT TO A PLAN;
AND IN EACH CASE IN CLAUSES (I) THROUGH (VI) ABOVE, SUCH EVENT OR CONDITION,
TOGETHER WITH ALL OTHER SUCH EVENTS OR CONDITIONS, IF ANY, COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT; OR


 


(H)                                 ONE OR MORE JUDGMENTS OR DECREES SHALL BE
ENTERED AGAINST THE BORROWER OR ANY OF ITS MATERIAL SUBSIDIARIES INVOLVING IN
THE AGGREGATE A LIABILITY (TO THE EXTENT NOT COVERED BY THIRD-PARTY INSURANCE AS
TO WHICH THE INSURER HAS ACKNOWLEDGED COVERAGE) OF $40,000,000 OR MORE AND
SUFFICIENT JUDGMENTS OR DECREES SHALL NOT HAVE BEEN VACATED, DISCHARGED, STAYED
OR BONDED PENDING APPEAL WITHIN THIRTY (30) DAYS FROM THE ENTRY THEREOF TO
REDUCE SUCH AMOUNT TO LESS THAN $40,000,000; OR


 


(I)                                     ANY EVENT OF DEFAULT (AS SUCH TERM IS
DEFINED IN THE TERM LOAN CREDIT AGREEMENT ) SHALL OCCUR; OR


 


(J)                                     A CHANGE OF CONTROL SHALL OCCUR;


 

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate, the Revolving Credit
Advances hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the Notes shall immediately become due and payable, and
(B) if such event is any other Event of Default, either or both of the following
actions may be taken: (i) with the consent of the Required Lenders, the
Administrative Agent may, by notice to the Borrower, declare the Commitments to
be terminated forthwith, whereupon the Commitments shall immediately terminate;
and (ii) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders the Administrative Agent shall, by
notice to the Borrower, declare the Revolving Credit Advances hereunder and the
Notes to be due and payable forthwith, whereupon the same shall immediately
become due and payable.  Except as expressly provided above in this Section
6.01, presentment, demand, protest and all other notices of any kind are hereby
expressly waived.

 


ARTICLE VII


 


THE ADMINISTRATIVE AGENT


 

Section 7.01.                             Authorization and Action.  Each Lender
hereby appoints and authorizes the Administrative Agent to take such action as
agent on its behalf and to exercise

 

48

--------------------------------------------------------------------------------


 

such powers and discretion under the other Loan Documents as are delegated to
the Administrative Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto.  As to any matters not
expressly provided for by the Loan Documents (including enforcement of any Loan
Document or collection of any amounts thereunder), the Administrative Agent
shall not be required to exercise any discretion or take any action. 
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.  The Administrative Agent
shall be fully protected in acting (or refraining from acting) in accordance
with the instructions of the Required Lenders, and such action (or such
refraining from acting) shall be binding upon all Lenders and all holders of
Revolving Credit Advances.  The Administrative Agent shall be fully justified in
failing or refusing to take any action hereunder and under any other Loan
Document unless it shall first be indemnified to its satisfaction by the Lenders
pro rata against any and all liability, cost and expense that it may incur by
reason of taking or continuing to take any such action.  In no event shall the
Administrative Agent be required to take any action (or refrain from taking any
action) which the Administrative Agent deems in good faith (i) to expose the
Administrative Agent to potential personal liability or (ii) to be contrary to
this Agreement or applicable law.  The Administrative Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.

 

Section 7.02.                             Administrative Agent’s Reliance, Etc. 
Neither the Administrative Agent nor any of its directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it or
them under or in connection with this Agreement, except for its or their own
gross negligence or willful misconduct.  Without limitation of the generality of
the foregoing, the Administrative Agent:  (i) may treat the Lender that made any
Revolving Credit Advance as the holders of the Debt resulting therefrom until,
in the case of any such Lender, the Administrative Agent receives and accepts an
Assignment and Acceptance entered into by such Lender, as assignor, and an
Eligible Assignee, as assignee, as provided in Section 8.07; (ii) may consult
with legal counsel (including counsel for the Borrower), independent public
accountants and other experts selected by it and shall not be liable for any
action taken or omitted to be taken in good faith by it in accordance with the
advice of such counsel, accountants or experts; (iii) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations (whether written or oral) made in or
in connection with any Loan Document; (iv) shall not have any duty to ascertain
or to inquire as to the performance, observance or satisfaction of any of the
terms, covenants or conditions of this Agreement or any other Loan Documents on
the part of the Borrower or the existence at any time of any Default or to
inspect the property (including the books and records) of the Borrower; (v)
shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement,
any of the other Loan Documents or any other instrument or document furnished
pursuant thereto; and (vi) shall incur no liability under or in respect of any
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which may be by telecopier, telegram or telex) believed
by it to be genuine and signed or sent by the proper party or parties.

 

49

--------------------------------------------------------------------------------


 

Section 7.03.                             CSFB and Affiliates.  With respect to
its Commitment, the Revolving Credit Advances made by it and the Note issued to
it, CSFB shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the Administrative Agent;
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include CSFB in its individual capacity.  CSFB and its Affiliates may accept
deposits from, lend money to, act as trustee under indentures of, accept
investment banking engagements from and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any such Subsidiary, all as if CSFB
were not the Administrative Agent and without any duty to account therefor to
the Lenders.  The Administrative Agent shall have no duty to disclose
information obtained or received by it or any of its Affiliates relating to the
Borrower or its Subsidiaries to the extent such information was obtained or
received in any capacity other than as Administrative Agent.

 

Section 7.04.                             Lender Credit Decision.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on the financial statements
referred to in Section 4.01 and such other documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement.

 

Section 7.05.                             Indemnification.  The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) and its directors, officers, employees and agents (each, a “Lender
Indemnitee”), ratably according to the respective principal amounts of the
Revolving Credit Advances then owed to each of them (or if no Revolving Credit
Advances are at the time outstanding, ratably according to the respective
amounts of their Commitments), from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by, or asserted against such Lender Indemnitee in any way relating
to or arising out of any Loan Document or any action taken or omitted by such
Lender Indemnitee thereunder (collectively, the “Indemnified Costs”), provided
that no Lender shall be liable for any portion of the Indemnified Costs of a
Lender Indemnitee indemnified person resulting from such Lender Indemnitee’s
gross negligence or willful misconduct.  Without limitation of the foregoing,
each Lender agrees to reimburse the Lender Indemnitee promptly upon demand for
its ratable share of any out-of-pocket expenses (including counsel fees)
incurred by such Lender Indemnitee in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, any Loan Document, to the
extent that the Lender Indemnitee is not reimbursed for such expenses by the
Borrower.  In the case of any investigation, litigation or proceeding giving
rise to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Administrative Agent,
any Lender or a third party.

 

50

--------------------------------------------------------------------------------


 

Section 7.06.                             Successor Administrative Agent.  The
Administrative Agent may resign at any time by giving written notice thereof to
the Lenders and the Borrower and may be removed at any time with or without
cause by the Required Lenders.  Upon any such resignation or removal, the
Required Lenders shall have the right to appoint a successor Administrative
Agent, with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed) if no Event of Default has occurred and is continuing.  If
no successor Administrative Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within thirty (30) days after
the retiring Administrative Agent’s giving of notice of resignation or the
Required Lenders’ removal of the retiring Administrative Agent, then the
retiring Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000.  Upon the acceptance of any
appointment as Administrative Agent hereunder by a successor Administrative
Agent and the execution and delivery by Borrower and the successor
Administrative Agent of an agreement relating to the annual administration fees
to be paid to the successor Administrative Agent in connection with its acting
as Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement.  After any retiring Administrative Agent’s resignation or
removal hereunder as Administrative Agent, the provisions of this Article VII
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent under this Agreement.

 

Section 7.07.                             Other Agents.  Each Lender hereby
acknowledges that neither the documentation agent nor any other Lender
designated as any “Agent” on the signature pages hereof has any liability
hereunder other than in its capacity as a Lender.

 


ARTICLE VIII


 


MISCELLANEOUS


 

Section 8.01.                             Amendments, Etc.  No amendment or
waiver of any provision of this Agreement, the Notes or any other Loan Document
nor consent to any departure by the Borrower therefrom, shall in any event be
effective unless the same shall be in writing and signed by the Required Lenders
(or, with the written consent of the Required Lenders, by the Administrative
Agent) and the Borrower, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each of the Lenders directly affected thereby, do any of the
following: (a) waive any of the conditions specified in Section 3.01, (b)
increase the Commitments of such Lenders or subject such Lenders to any
additional obligations, (c) reduce the principal of, or interest on, the
Revolving Credit Advances or any fees or other amounts payable hereunder, or (d)
postpone any date fixed for any payment of principal of (including final
maturity), or interest on, the Revolving Credit Advances or any fees or other
amounts payable hereunder; provided further that no amendment, waiver or consent
shall, unless in writing and signed by all the Lenders: (i) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Revolving Credit Advances that shall be required for the Lenders or any of them
to take any action hereunder, (ii) change the pro rata distribution of

 

51

--------------------------------------------------------------------------------


 

payments and proceeds to the Lenders, (iii) waive any of the conditions
specified in or amend Section 2.04 or (iv) amend this Section 8.01; provided
further that no amendment, waiver or consent shall, unless in writing and signed
by the Administrative Agent in addition to the Lenders required above to take
such action, affect the rights or duties of the Administrative Agent under this
Agreement, any Note or any other Loan Document; and provided further no
amendment, waiver or consent shall, unless in writing and signed by Credit
Suisse First Boston in addition to the parties required to sign the foregoing as
set forth in this Section 8.01, amend or in any manner affect the rights of
Credit Suisse First Boston under Section 8.07(i).

 

Section 8.02.                             Notices, Etc.  All notices and other
communications provided for hereunder shall be in writing (including telecopier
or telegraphic communication) and mailed, telecopied, telegraphed or delivered,
if to the Borrower, at its address at 20 West Ninth Street, Kansas City,
Missouri 64105, Attention:  Treasurer, Telecopy No.: (816) 467-3591; if to any
Lender party to this Agreement as of the date hereof, at its Domestic Lending
Office specified opposite its name on Schedule I hereto; if to any other Lender,
at its Domestic Lending Office specified in the Assignment and Acceptance
pursuant to which it became a Lender; and if to the Administrative Agent, at its
address at Eleven Madison Avenue, New York, New York 10010-3629, Attention:
Agency Department Manager, Telecopy No.: (212) 325-8304; or, as to the Borrower
or the Administrative Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Administrative Agent.  All such notices and
communications shall, when mailed, telecopied or telegraphed, be effective when
deposited in the mails, telecopied or delivered to the telegraph company,
respectively, except that notices and communications to the Administrative Agent
pursuant to Article II, III or VII shall not be effective until received by the
Administrative Agent.  Delivery by telecopier of an executed counterpart of any
amendment or waiver of any provision of this Agreement, the Notes or any other
Loan Document or of any Exhibit hereto and thereto to be executed and delivered
hereunder and thereunder shall be effective as delivery of a manually executed
counterpart thereof.  Electronic mail and internet websites may be used only to
distribute routine information such as financial statements and other
information as provided in Section 5.01(a), (b) and (g) and to distribute this
Agreement and the other Loan Documents for execution by the parties thereto, and
may not be used for any other purpose, except as agreed to by the Administrative
Agent.

 

Section 8.03.                             No Waiver; Remedies.  No failure on
the part of any Lender or the Administrative Agent to exercise, and no delay in
exercising, any right hereunder, under any Note or any other Loan Document shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege.  The rights, remedies, powers and
privileges herein provided are cumulative and not exclusive of any rights,
remedies, powers and privileges provided by law.

 


SECTION 8.04.                             COSTS AND EXPENSES.  (A)  SUBJECT TO
THE LIMITATIONS SET FORTH IN THE OTHER LOAN DOCUMENTS, THE BORROWER AGREES TO
PAY ON DEMAND ALL REASONABLE OUT-OF-POCKET COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY,
ADMINISTRATION, WAIVER OR MODIFICATION AND AMENDMENT OF THIS AGREEMENT, THE
NOTES AND THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS TO BE DELIVERED
HEREUNDER AND

 

52

--------------------------------------------------------------------------------


 


THEREUNDER, INCLUDING (I) ALL TRANSPORTATION, DUPLICATION, APPRAISAL,
CONSULTANT, AND AUDIT EXPENSES AND (II) THE REASONABLE FEES, DISBURSEMENT AND
OTHER CHARGES OF EXTERNAL COUNSEL FOR THE ADMINISTRATIVE AGENT WITH RESPECT
THERETO AND WITH RESPECT TO ADVISING THE ADMINISTRATIVE AGENT AS TO ITS RIGHTS
AND RESPONSIBILITIES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.  THE
BORROWER AGREES TO PAY (I) ON DEMAND ALL REASONABLE COSTS AND EXPENSES OF THE
ADMINISTRATIVE AGENT AND THE LENDERS, IF ANY (INCLUDING REASONABLE EXTERNAL
COUNSEL FEES AND EXPENSES), IN CONNECTION WITH THE ENFORCEMENT (WHETHER THROUGH
NEGOTIATIONS, LEGAL PROCEEDINGS OR OTHERWISE) OF THIS AGREEMENT, THE NOTES AND
THE OTHER LOAN DOCUMENTS AND ANY OTHER DOCUMENTS TO BE DELIVERED HEREUNDER AND
THEREUNDER, INCLUDING REASONABLE FEES AND EXPENSES OF EXTERNAL COUNSEL FOR THE
ADMINISTRATIVE AGENT AND EACH LENDER IN CONNECTION WITH THE ENFORCEMENT OF
RIGHTS UNDER THIS SECTION 8.04(A), AND (II) AND INDEMNIFY AND HOLD HARMLESS THE
ADMINISTRATIVE AGENT AND EACH LENDER FROM, ANY AND ALL PRESENT OR FUTURE STAMP,
DOCUMENTARY OR EXCISE TAXES OR SIMILAR CHARGES, ANY AND ALL RECORDING AND FILING
FEES, AND ANY AND ALL LIABILITIES WITH RESPECT THERETO, WHICH MAY BE PAYABLE OR
DETERMINED TO BE PAYABLE IN CONNECTION WITH THE EXECUTION AND DELIVERY OF, OR
CONSUMMATION OR ADMINISTRATION OF ANY OF THE TRANSACTIONS CONTEMPLATED BY, OR
PAYMENT UNDER, OR ANY AMENDMENT, SUPPLEMENT OR MODIFICATION OF, OR ANY WAIVER OR
CONSENT UNDER OR IN RESPECT OF, THIS AGREEMENT, THE NOTES, THE OTHER LOAN
DOCUMENTS AND ANY SUCH OTHER DOCUMENTS.

 


(B)                                 THE BORROWER AGREES TO INDEMNIFY, EXONERATE
AND HOLD HARMLESS THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH OF THEIR
AFFILIATES AND THEIR OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND CONTROLLING
PERSONS (EACH, AN “INDEMNIFIED PARTY”) FROM AND AGAINST ANY AND ALL CLAIMS,
DAMAGES, LOSSES, LIABILITIES AND EXPENSES (INCLUDING FEES, DISBURSEMENTS AND
OTHER CHARGES OF EXTERNAL COUNSEL) INCURRED BY OR ASSERTED OR AWARDED AGAINST
ANY INDEMNIFIED PARTY, IN EACH CASE ARISING OUT OF OR IN CONNECTION WITH OR BY
REASON OF (INCLUDING IN CONNECTION WITH ANY CLAIM, INVESTIGATION, LITIGATION OR
PROCEEDING OR PREPARATION OF A DEFENSE IN CONNECTION THEREWITH) (I) THE NOTES,
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENTS RELATED THERETO,
ANY EXTENSION OF CREDIT HEREUNDER, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN
OR THE ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE REVOLVING CREDIT ADVANCES
OR (II) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF MATERIALS OF ENVIRONMENTAL
CONCERN ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER
OR ANY OF ITS SUBSIDIARIES, EXCEPT TO THE EXTENT SUCH CLAIM, DAMAGE, LOSS,
LIABILITY OR EXPENSE IS FOUND IN A FINAL, NON-APPEALABLE JUDGMENT BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH INDEMNIFIED PARTY’S BAD FAITH,
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.  IN THE CASE OF ANY CLAIM,
INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS
SECTION 8.04(B) APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY THE BORROWER, ITS
DIRECTORS, EQUITYHOLDERS OR CREDITORS OR AN INDEMNIFIED PARTY OR ANY OTHER
PERSON, WHETHER OR NOT ANY INDEMNIFIED PARTY IS OTHERWISE A PARTY THERETO AND
WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY ARE CONSUMMATED.  EACH PARTY
TO THIS AGREEMENT AGREES NOT TO ASSERT ANY CLAIM FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES AGAINST ANY OTHER PARTY HERETO OR ANY OF ITS
AFFILIATES, OR ANY OF ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENTS AND CONTROLLING
PERSONS, ON ANY THEORY OF LIABILITY, ARISING OUT OF OR OTHERWISE RELATING TO (I)
THE NOTES, THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER DOCUMENTS
RELATED THERETO, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTUAL OR
PROPOSED USE OF THE PROCEEDS OF THE REVOLVING CREDIT ADVANCES OR (II) ANY ACTUAL
OR ALLEGED PRESENCE OR RELEASE OF MATERIALS OF ENVIRONMENTAL CONCERN ON OR FROM
ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS SUBSIDIARIES, OR
ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES.

 

53

--------------------------------------------------------------------------------


 


(C)                                  IF ANY PAYMENT OF PRINCIPAL OF, OR
CONVERSION OF, ANY EURODOLLAR RATE ADVANCE IS MADE BY THE BORROWER TO OR FOR THE
ACCOUNT OF A LENDER OTHER THAN ON THE LAST DAY OF THE INTEREST PERIOD FOR SUCH
REVOLVING CREDIT ADVANCE, AS A RESULT OF A PAYMENT OR CONVERSION PURSUANT TO
SECTION 2.10(A), 2.10(B)(I) OR (II), 2.11 OR 2.13, ACCELERATION OF THE MATURITY
OF THE NOTES PURSUANT TO SECTION 6.01 OR FOR ANY OTHER REASON, THE BORROWER
SHALL, UPON DEMAND BY SUCH LENDER (WITH A COPY OF SUCH DEMAND TO THE
ADMINISTRATIVE AGENT), PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF SUCH
LENDER ANY AMOUNTS REQUIRED TO COMPENSATE SUCH LENDER FOR ANY ADDITIONAL LOSSES,
COSTS OR EXPENSES THAT IT MAY REASONABLY INCUR AS A RESULT OF SUCH PAYMENT OR
CONVERSION, INCLUDING ANY LOSS (INCLUDING LOSS OF ANTICIPATED PROFITS), COST OR
EXPENSE INCURRED BY REASON OF THE LIQUIDATION OR REEMPLOYMENT OF DEPOSITS OR
OTHER FUNDS ACQUIRED BY ANY LENDER TO FUND OR MAINTAIN SUCH REVOLVING CREDIT
ADVANCE.


 


(D)                                 WITHOUT PREJUDICE TO THE SURVIVAL OF ANY
OTHER AGREEMENT OF THE BORROWER HEREUNDER, THE AGREEMENTS AND OBLIGATIONS OF THE
PARTIES CONTAINED IN SECTIONS 2.12, 2.15 AND 8.04 SHALL SURVIVE THE PAYMENT IN
FULL OF PRINCIPAL, INTEREST AND ALL OTHER AMOUNTS PAYABLE HEREUNDER, UNDER THE
NOTES OR ANY OTHER LOAN DOCUMENT.


 

Section 8.05.                             Right of Set-off.  Upon (i) the
occurrence and during the continuance of any Event of Default and (ii) the
making of the request or the granting of the consent specified by Section 6.01
to authorize the Administrative Agent to declare the Notes due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement, the Note held by
such Lender or any other Loan Document, whether or not such Lender shall have
made any demand under this Agreement, such Note or any other such Loan Document
and although such obligations may be unmatured.  Each Lender agrees promptly to
notify the Borrower after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of each Lender and its Affiliates under this Section
8.05 are in addition to other rights and remedies (including other rights of
set-off) that such Lender and its Affiliates may have.

 

Section 8.06.                             Binding Effect.  This Agreement shall
become effective when it shall have been executed by the Borrower and the
Administrative Agent and when the Administrative Agent shall have been notified
by each Lender party to this Agreement as of the date hereof that such Lender
has executed it and the Closing Date shall have occurred and thereafter shall be
binding upon and inure to the benefit of the Borrower, the Administrative Agent
and each such Lender and their respective successors and assigns, except that
the Borrower shall not have the right to assign its rights or obligations
hereunder or any interest herein without the prior written consent of all the
Lenders.

 


SECTION 8.07.                             ASSIGNMENTS AND PARTICIPATIONS.  (A) 
EACH LENDER MAY ASSIGN TO ONE OR MORE PERSONS ALL OR A PORTION OF ITS RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT,
THE REVOLVING CREDIT ADVANCES OWING TO IT AND THE NOTE OR NOTES HELD BY IT);
PROVIDED, HOWEVER, THAT (I) SUCH LENDER SHALL HAVE OBTAINED THE PRIOR WRITTEN

 

54

--------------------------------------------------------------------------------


 


CONSENT OF THE ADMINISTRATIVE AGENT, NOT TO BE UNREASONABLY WITHHELD OR DELAYED,
(II) EACH SUCH ASSIGNMENT SHALL BE OF A CONSTANT, AND NOT A VARYING, PERCENTAGE
OF ALL RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, (III) EXCEPT IN THE CASE OF
(X) AN ASSIGNMENT TO A PERSON THAT, IMMEDIATELY PRIOR TO SUCH ASSIGNMENT, WAS A
LENDER, (Y) ASSIGNMENT TO THE APPROVED FUND OF THE ASSIGNING LENDER OR (Z) AN
ASSIGNMENT OF ALL OF A LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT, THE
AMOUNT OF THE COMMITMENT OF THE ASSIGNING LENDER BEING ASSIGNED PURSUANT TO EACH
SUCH ASSIGNMENT (DETERMINED AS OF THE DATE OF THE ASSIGNMENT AND ACCEPTANCE WITH
RESPECT TO SUCH ASSIGNMENT) SHALL IN NO EVENT BE LESS THAN $1,000,000 AND SHALL
BE AN INTEGRAL MULTIPLE OF $1,000,000 UNLESS THE ADMINISTRATIVE AGENT OTHERWISE
AGREES, AND IF THE ASSIGNING LENDER IS ASSIGNING LESS THAN ALL OF ITS
COMMITMENTS AFTER GIVING EFFECT TO SUCH ASSIGNMENT, THE AMOUNT OF THE COMMITMENT
OF THE ASSIGNING LENDER SHALL BE EQUAL TO OR GREATER THAN $1,000,000, (IV) EACH
SUCH ASSIGNMENT SHALL BE TO AN ELIGIBLE ASSIGNEE AND (V) THE PARTIES TO EACH
SUCH ASSIGNMENT SHALL (A) ELECTRONICALLY EXECUTE AND DELIVER TO THE
ADMINISTRATIVE AGENT AN ASSIGNMENT AND ACCEPTANCE VIA AN ELECTRONIC SETTLEMENT
SYSTEM ACCEPTABLE TO THE ADMINISTRATIVE AGENT (WHICH INITIALLY SHALL BE
CLEARPAR, LLC) OR (B) MANUALLY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT
AN ASSIGNMENT AND ACCEPTANCE TOGETHER WITH A PROCESSING AND RECORDATION FEE OF
$3,500 (SUCH FEE PAYABLE BY THE ASSIGNOR OR ASSIGNEE, AS AGREED BY THE PARTIES),
FOR ITS ACCEPTANCE AND RECORDING IN THE REGISTER.  UPON SUCH EXECUTION,
DELIVERY, ACCEPTANCE AND RECORDING, FROM AND AFTER THE EFFECTIVE DATE SPECIFIED
IN EACH ASSIGNMENT AND ACCEPTANCE, (X) THE ASSIGNEE THEREUNDER SHALL BE A PARTY
HERETO AND, TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN
ASSIGNED TO IT PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, HAVE THE RIGHTS AND
OBLIGATIONS OF A LENDER HEREUNDER AND (Y) THE LENDER ASSIGNOR THEREUNDER SHALL,
TO THE EXTENT THAT RIGHTS AND OBLIGATIONS HEREUNDER HAVE BEEN ASSIGNED BY IT
PURSUANT TO SUCH ASSIGNMENT AND ACCEPTANCE, RELINQUISH ITS RIGHTS (OTHER THAN
ITS RIGHTS UNDER SECTION 2.12, 2.15 AND 8.04 TO THE EXTENT ANY CLAIM THEREUNDER
RELATES TO AN EVENT ARISING PRIOR TO SUCH ASSIGNMENT) AND BE RELEASED FROM ITS
OBLIGATIONS UNDER THIS AGREEMENT (AND, IN THE CASE OF AN ASSIGNMENT AND
ACCEPTANCE COVERING ALL OR THE REMAINING PORTION OF AN ASSIGNING LENDER’S RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, SUCH LENDER SHALL CEASE TO BE A PARTY
HERETO).


 


(B)                                 BY EXECUTING AND DELIVERING AN ASSIGNMENT
AND ACCEPTANCE, THE LENDER ASSIGNOR THEREUNDER AND THE ASSIGNEE THEREUNDER
CONFIRM TO AND AGREE WITH EACH OTHER AND THE OTHER PARTIES HERETO AS FOLLOWS:
(I) OTHER THAN AS PROVIDED IN SUCH ASSIGNMENT AND ACCEPTANCE, SUCH ASSIGNING
LENDER MAKES NO REPRESENTATION OR WARRANTY AND ASSUMES NO RESPONSIBILITY WITH
RESPECT TO (A) ANY STATEMENTS, WARRANTIES OR REPRESENTATIONS MADE IN OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, (B) THE EXECUTION,
LEGALITY, VALIDITY, ENFORCEABILITY, GENUINENESS, SUFFICIENCY OR VALUE OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR ANY COLLATERAL THEREUNDER, (C) THE
FINANCIAL CONDITION OF THE BORROWER, ANY OF ITS SUBSIDIARIES OR AFFILIATES OR
ANY OTHER PERSON OBLIGATED IN RESPECT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT OR (D) THE PERFORMANCE OR OBSERVANCE BY THE BORROWER, ANY OF ITS
SUBSIDIARIES OR AFFILIATES OR ANY OTHER PERSON OF ANY OF THEIR RESPECTIVE
OBLIGATIONS UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT; (II) SUCH ASSIGNEE
(A) REPRESENTS AND WARRANTS THAT (1) IT SATISFIES THE REQUIREMENTS, IF ANY,
SPECIFIED IN THIS AGREEMENT THAT ARE REQUIRED TO BE SATISFIED BY IT IN ORDER TO
ACQUIRE THE ASSIGNED INTEREST (AS DEFINED IN SUCH ASSIGNMENT AND ACCEPTANCE) AND
BECOME A LENDER, (2) FROM AND AFTER THE EFFECTIVE DATE (SPECIFIED IN SUCH
ASSIGNMENT AND ACCEPTANCE), IT SHALL BE BOUND BY THE PROVISIONS OF THIS
AGREEMENT AS A LENDER THEREUNDER AND, TO THE EXTENT OF THE ASSIGNED INTEREST,
SHALL HAVE THE OBLIGATIONS OF A LENDER THEREUNDER, (3) IT HAS RECEIVED A COPY OF
THIS AGREEMENT, TOGETHER WITH COPIES OF THE MOST RECENT FINANCIAL STATEMENTS
REFERRED TO

 

55

--------------------------------------------------------------------------------


 


IN SECTION 4.01 OR DELIVERED PURSUANT TO SECTION 5.01, AND SUCH OTHER DOCUMENTS
AND INFORMATION AS IT HAS DEEMED APPROPRIATE TO MAKE ITS OWN CREDIT ANALYSIS AND
DECISION TO ENTER INTO SUCH ASSIGNMENT AND ACCEPTANCE AND TO PURCHASE THE
ASSIGNED INTEREST ON THE BASIS OF WHICH IT HAS MADE SUCH ANALYSIS AND DECISION
INDEPENDENTLY AND WITHOUT RELIANCE ON THE ADMINISTRATIVE AGENT, THE ASSIGNING
LENDER OR ANY OTHER LENDER AND (4) IT IS AN ELIGIBLE ASSIGNEE; AND (B) AGREES
THAT (1) IT WILL, INDEPENDENTLY AND WITHOUT RELIANCE ON THE ADMINISTRATIVE
AGENT, THE ASSIGNING LENDER OR ANY OTHER LENDER, AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL DEEM APPROPRIATE AT THE TIME, CONTINUE TO MAKE ITS OWN
CREDIT DECISIONS IN TAKING OR NOT TAKING ACTION UNDER THE LOAN DOCUMENTS, AND
(2) IT WILL PERFORM IN ACCORDANCE WITH THEIR TERMS ALL OF THE OBLIGATIONS WHICH
BY THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE REQUIRED TO BE
PERFORMED BY IT AS A LENDER.


 


(C)                                  UPON ITS RECEIPT OF AN ASSIGNMENT AND
ACCEPTANCE EXECUTED BY AN ASSIGNING LENDER AND AN ASSIGNEE, REPRESENTING THAT IT
IS AN ELIGIBLE ASSIGNEE, THE ADMINISTRATIVE AGENT SHALL, IF SUCH ASSIGNMENT AND
ACCEPTANCE HAS BEEN COMPLETED AND IS IN SUBSTANTIALLY THE FORM OF EXHIBIT D
HERETO, (I) ACCEPT SUCH ASSIGNMENT AND ACCEPTANCE, AND (II) RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER.


 


(D)                                 THE ADMINISTRATIVE AGENT SHALL MAINTAIN AT
ITS ADDRESS REFERRED TO IN SECTION 8.02 A COPY OF EACH ASSIGNMENT AND ACCEPTANCE
DELIVERED TO AND ACCEPTED BY IT AND A REGISTER FOR THE RECORDATION OF THE NAMES
AND ADDRESSES OF EACH OF THE LENDERS AND THE COMMITMENT OF, AND PRINCIPAL AMOUNT
OF THE REVOLVING CREDIT ADVANCES OWING TO, EACH LENDER FROM TIME TO TIME (THE
“REGISTER”).  THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE AND BINDING FOR
ALL PURPOSES, ABSENT MANIFEST ERROR, AND THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS RECORDED IN THE REGISTER AS
A LENDER HEREUNDER FOR ALL PURPOSES OF THIS AGREEMENT.  THE REGISTER SHALL BE
AVAILABLE FOR INSPECTION BY THE BORROWER OR ANY LENDER AT ANY REASONABLE TIME
AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


 


(E)                                  EACH LENDER MAY SELL PARTICIPATIONS TO ONE
OR MORE BANKS OR OTHER ENTITIES (OTHER THAN THE BORROWER OR ANY OF ITS
AFFILIATES) IN OR TO ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT, THE REVOLVING CREDIT
ADVANCES OWING TO IT AND ANY NOTES HELD BY IT); PROVIDED, HOWEVER, THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ITS COMMITMENT TO THE
BORROWER HEREUNDER) SHALL REMAIN UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY
RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS,
(III) SUCH LENDER SHALL REMAIN THE HOLDER OF ANY SUCH NOTE FOR ALL PURPOSES OF
THIS AGREEMENT, (IV) THE BORROWER, THE ADMINISTRATIVE AGENT AND THE OTHER
LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
(V) NO PARTICIPANT UNDER ANY SUCH PARTICIPATION SHALL HAVE ANY RIGHT TO APPROVE
ANY AMENDMENT OR WAIVER OF ANY PROVISION OF THIS AGREEMENT, ANY NOTE OR ANY
OTHER LOAN DOCUMENT, OR ANY CONSENT TO ANY DEPARTURE BY THE BORROWER THEREFROM,
EXCEPT TO THE EXTENT THAT SUCH AMENDMENT, WAIVER OR CONSENT WOULD REDUCE THE
PRINCIPAL OF, OR INTEREST ON, THE NOTES OR ANY FEES OR OTHER AMOUNTS PAYABLE
HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO SUCH PARTICIPATION, OR POSTPONE
ANY DATE FIXED FOR ANY PAYMENT OF PRINCIPAL OF, OR INTEREST ON, THE NOTES OR ANY
FEES OR OTHER AMOUNTS PAYABLE HEREUNDER, IN EACH CASE TO THE EXTENT SUBJECT TO
SUCH PARTICIPATION.

 

56

--------------------------------------------------------------------------------


 


(F)                                    ANY LENDER MAY, IN CONNECTION WITH ANY
ASSIGNMENT OR PARTICIPATION OR PROPOSED ASSIGNMENT OR PARTICIPATION PURSUANT TO
THIS SECTION 8.07, DISCLOSE TO THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE
OR PARTICIPANT, ANY INFORMATION RELATING TO THE BORROWER FURNISHED TO SUCH
LENDER BY OR ON BEHALF OF THE BORROWER; PROVIDED, HOWEVER, THAT, PRIOR TO ANY
SUCH DISCLOSURE, THE ASSIGNEE OR PARTICIPANT OR PROPOSED ASSIGNEE OR PARTICIPANT
SHALL AGREE TO PRESERVE THE CONFIDENTIALITY OF ANY CONFIDENTIAL INFORMATION
RELATING TO THE BORROWER RECEIVED BY IT FROM SUCH LENDER.


 


(G)                                 NOTWITHSTANDING ANY OTHER PROVISION SET
FORTH IN THIS AGREEMENT, (I) ANY LENDER MAY AT ANY TIME GRANT A SECURITY
INTEREST (OR ANY OTHER SIMILAR INTEREST) IN ALL OR ANY PORTION OF ITS RIGHTS
UNDER THIS AGREEMENT (INCLUDING THE REVOLVING CREDIT ADVANCES OWING TO IT AND
ANY NOTE OR NOTES HELD BY IT) TO ANY FEDERAL RESERVE BANK IN ACCORDANCE WITH
REGULATION A OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM AND (II)
ANY LENDER THAT IS A FUND MAY GRANT A SECURITY INTEREST IN ALL OR ANY PORTION OF
ITS RIGHTS UNDER THIS AGREEMENT TO ANY LENDER OR ANY TRUSTEE FOR, OR ANY OTHER
REPRESENTATIVE OF, HOLDERS OF OBLIGATIONS OWED OR SECURITIES ISSUED BY SUCH FUND
AS SECURITY FOR SUCH OBLIGATIONS OR SECURITIES OR ANY INSTITUTIONAL CUSTODIAN
FOR SUCH FUND OR FOR SUCH LENDER; PROVIDED THAT, IN EACH CASE, NO SUCH
ASSIGNMENT OR GRANT OF SECURITY INTEREST SHALL RELEASE THE ASSIGNING LENDER FROM
ITS OBLIGATIONS AND DUTIES HEREUNDER.


 


(H)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, ANY LENDER (A “GRANTING BANK”) MAY GRANT TO A SPECIAL PURPOSE
FUNDING VEHICLE (A “SPC”), IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY
THE GRANTING BANK TO THE ADMINISTRATIVE AGENT AND THE BORROWER, THE OPTION TO
PROVIDE TO THE BORROWER ALL OR ANY PART OF ANY REVOLVING CREDIT ADVANCE THAT
SUCH GRANTING BANK WOULD OTHERWISE BE OBLIGATED TO MAKE TO THE BORROWER PURSUANT
TO THIS AGREEMENT; PROVIDED, HOWEVER, THAT (I) NOTHING HEREIN SHALL CONSTITUTE A
COMMITMENT BY ANY SPC TO MAKE ANY REVOLVING CREDIT ADVANCE, (II) IF A SPC ELECTS
NOT TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART OF
SUCH REVOLVING CREDIT ADVANCE, THE GRANTING BANK SHALL BE OBLIGATED TO MAKE SUCH
REVOLVING CREDIT ADVANCE PURSUANT TO THE TERMS HEREOF.  THE MAKING OF A
REVOLVING CREDIT ADVANCE BY A SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING BANK TO THE SAME EXTENT, AND AS IF, SUCH REVOLVING CREDIT ADVANCE WERE
MADE BY SUCH GRANTING BANK.  EACH PARTY HERETO HEREBY AGREES THAT NO SPC SHALL
BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION UNDER THIS AGREEMENT
(ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING BANK).  IN FURTHERANCE
OF THE FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE
THE TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND
ONE DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
SENIOR INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF.  IN ADDITION, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION, ANY SPC MAY (I) WITH NOTICE TO, BUT WITHOUT
THE PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND WITHOUT PAYING ANY
PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN ANY
REVOLVING CREDIT ADVANCES TO THE GRANTING BANK OR TO ANY FINANCIAL INSTITUTIONS
(CONSENTED TO BY THE ADMINISTRATIVE AGENT) PROVIDING LIQUIDITY AND/OR CREDIT
SUPPORT TO OR FOR THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE
OF REVOLVING CREDIT ADVANCES AND (II) DISCLOSE ON A CONFIDENTIAL BASIS ANY
NON-PUBLIC INFORMATION RELATING TO ITS REVOLVING CREDIT ADVANCES TO ANY RATING
AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY, GUARANTEE OR CREDIT
OR LIQUIDITY ENHANCEMENT TO SUCH SPC.  THIS SECTION MAY NOT BE AMENDED WITHOUT
THE WRITTEN CONSENT OF THE SPC.

 

57

--------------------------------------------------------------------------------


 


(I)                                     NOTWITHSTANDING ANY OTHER PROVISION SET
FORTH IN THIS AGREEMENT, EACH LENDER, ON BEHALF OF ITSELF AND ITS APPROVED
FUNDS, EFFECTIVE ON AND AS OF THE DATE ON WHICH IT BECOMES A LENDER EITHER AS A
RESULT OF EXECUTING THIS AGREEMENT OR PURSUANT TO THIS SECTION 8.07, HEREBY
RELEASES AND FOREVER DISCHARGES THE BORROWER AND CREDIT SUISSE FIRST BOSTON (IN
ITS INDIVIDUAL CAPACITY AND AS ADMINISTRATIVE AGENT UNDER THE EXISTING CREDIT
AGREEMENT), AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS,
AGENTS AND AFFILIATES FROM ANY AND ALL CLAIMS, ACTIONS, CAUSES OF ACTION,
DEMANDS, OBLIGATIONS, AND LIABILITIES OF EVERY NATURE AND REASON IN ANY WAY
ARISING OUT OF OR IN CONNECTION WITH THE EXISTING CREDIT AGREEMENT (INCLUDING,
WITHOUT LIMITATION, ANY CLAIMS, ACTIONS, CAUSES OF ACTION, DEMANDS, OBLIGATIONS,
OR LIABILITIES ARISING OUT OF, OR IN ANY WAY CONNECTED WITH, SECTION 2.7 OR 9.1
OF THE EXISTING CREDIT AGREEMENT).  EACH SUCH LENDER FURTHER REPRESENTS AND
WARRANTS TO THE BORROWER AND CREDIT SUISSE FIRST BOSTON THAT ANY APPROVED FUND
OF SUCH LENDER, IF ANY, WHICH WAS A PARTY TO THE EXISTING CREDIT AGREEMENT HAS
EXECUTED AND DELIVERED TO THE BORROWER A WRITTEN RELEASE CONSISTENT WITH THE
TERMS OF THE IMMEDIATELY PRECEDING SENTENCE.


 

Section 8.08.                             Confidentiality.  Neither the
Administrative Agent nor any Lender shall disclose any Confidential Information
to any other Person without the consent of the Borrower other than (a) to the
Administrative Agent’s or such Lender’s Affiliates and their officers,
directors, employees, agents and advisors and, as contemplated by Section
8.07(f), to actual or prospective assignees and participants, and to pledgees
referred to in Section 8.07(g), and then only on a confidential basis, (b) as
required by any law, rule or regulation or judicial process and (c) as requested
or required by any state, federal or foreign authority or examiner regulating
banks or banking.  Notwithstanding anything herein to the contrary, any party
hereto (and any employee, representative or other agent of such party) may
disclose to any and all persons, without limitation of any kind, the tax
treatment and tax structure of the transactions contemplated by this Agreement
and all materials of any kind (including opinions or other tax analyses) that
are provided to it relating to such tax treatment and tax structure, except that
tax treatment and tax structure shall not include the identity of any existing
or future party (or any affiliate of such party) to this Agreement.  For this
purpose, the tax treatment of the transactions contemplated by this Agreement is
the purported or claimed U.S. federal income tax treatment of such transactions
and the tax structure of such transactions is any fact that may be relevant to
understanding the purported or claimed U.S. federal income tax treatment of such
transactions.

 

Section 8.09.                             Governing Law.  THIS AGREEMENT AND THE
NOTES AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT AND THE
NOTES SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF
LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK.

 

Section 8.10.                             Execution in Counterparts.  This
Agreement may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

58

--------------------------------------------------------------------------------


 


SECTION 8.11.                             JURISDICTION, ETC.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY NEW YORK STATE COURT OR
FEDERAL COURT OF THE UNITED STATES OF AMERICA SITTING IN NEW YORK CITY, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE NOTES OR THE OTHER LOAN DOCUMENTS TO WHICH IT IS
A PARTY, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH
NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT SHALL AFFECT ANY RIGHT THAT ANY PARTY MAY OTHERWISE HAVE TO BRING ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT, THE NOTES OR THE OTHER LOAN
DOCUMENTS TO WHICH IT IS A PARTY IN THE COURTS OF ANY JURISDICTION.


 


(B)                                 EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO
SO, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF
ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE
NOTES OR THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY IN ANY NEW YORK STATE
OR FEDERAL COURT.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


 

Section 8.12.                             Waiver of Jury Trial.  EACH OF THE
BORROWER, THE ADMINISTRATIVE AGENT AND EACH LENDER HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT,
THE NOTES OR THE OTHER LOAN DOCUMENTS TO WHICH IT IS A PARTY OR THE ACTIONS OF
THE ADMINISTRATIVE AGENT OR ANY LENDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE OR ENFORCEMENT THEREOF.

 

Section 8.13.                             Survival of Representations and
Warranties.  All representations and warranties made hereunder, in the other
Loan Documents and in any document, certificate or statement delivered pursuant
hereto or in connection herewith shall survive the execution and delivery of
this Agreement and the Notes and the making of the Revolving Credit Advances
hereunder.

 

Section 8.14.                             Severability.  Any provision of this
Agreement which is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 8.15.                             Integration.  This Agreement and the
other Loan Documents represent the agreement of the Borrower, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations

 

59

--------------------------------------------------------------------------------


 

or warranties by the Administrative Agent or any Lender relative to subject
matter hereof or thereof not expressly set forth or referred to herein or in the
other Loan Documents.

 

Section 8.16.                             Acknowledgement.  The Borrower hereby
acknowledges that:

 


(A)                                  NEITHER THE ADMINISTRATIVE AGENT NOR ANY
LENDER HAS ANY FIDUCIARY RELATIONSHIP WITH OR DUTY TO THE BORROWER ARISING OUT
OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS, AND
THE RELATIONSHIP BETWEEN THE ADMINISTRATIVE AGENT AND THE LENDERS, ON THE ONE
HAND, AND THE BORROWER, ON THE OTHER HAND, IN CONNECTION HEREWITH OR THEREWITH
IS SOLELY THAT OF CREDITOR AND DEBTOR; AND


 


(B)                                 NO JOINT VENTURE IS CREATED HEREBY OR BY THE
OTHER LOAN DOCUMENTS OR OTHERWISE EXISTS BY VIRTUE OF THE TRANSACTIONS
CONTEMPLATED HEREBY BETWEEN THE ADMINISTRATIVE AGENT, THE LENDERS AND THE
BORROWER.

 

60

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

 

AQUILA, INC.

 

 

 

 

 

By

/s/ Randy Miller

 

 

Name:  Randy Miller

 

 

Title:  Vice President, Finance and Treasurer

 

61

--------------------------------------------------------------------------------


 

Commitment

Lenders

 

 

 

 

 

Administrative Agent

 

 

$110,000,000

CREDIT SUISSE FIRST BOSTON, acting through its Cayman Islands Branch

 

 

 

 

 

By

/s/ S. William Fox

 

 

Name:  S. William Fox

 

 

Title:  Director

 

 

 

 

 

 

 

By

/s/ David J. Dodd

 

 

Name:  David J. Dodd

 

 

Title:  Associate

 

--------------------------------------------------------------------------------


 

SCHEDULE I
CASH EQUIVALENTS

 

CASH EQUIVALENTS 
The portfolio will be
limited to:

 

CONCENTRATION
LIMITS 
Maximum Concentration at
time of purchase:

 

MATURITY
LIMITS 
Maximum maturity
at time of purchase:

 

CREDIT QUALITY 
Credit rating
requirements:

Obligations issued by the US Government limited to:

•   US Treasury Bills

•   US Treasury Notes

• US Treasury Bonds

 

•   None

 

•   Final maturity less than 5 years

 

•   Not Applicable

 

 

 

 

 

 

 

Obligations sponsored by the US Government limited to:

•   Federal Farm Credit Bank

•   Federal Home Loan Bank

•   Federal Home Loan Mortgage Corporation

•   Federal National Mortgage Association

•   Student Loan Marketing Association

 

•   None

 

•   Final maturity less than 5 years

 

•   Not Applicable

 

 

 

 

 

 

 

Obligations collateralized by the US Government limited to:

•   Repurchase agreements

 

•   25% of portfolio

•   Any one issuer not to exceed the greater of $10 million or 10% of the
portfolio

 

•   Final maturity less than 5 years

 

•   Over collateralized (102%) by US Government and agency securities

 

--------------------------------------------------------------------------------


 

Obligations issued by the US-owned commercial banks limited to:

•   Bankers’ Acceptances

•   Certificates of Deposit

•   Time deposits

 

•   75% of portfolio

•   one issuer not to exceed the greater of $10 million or 10% of the portfolio

 

•   Final maturity less than 5 years

 

As applicable:

•   Short-term rating of A-2/P-2/F-2 or higher

•   Long-term rating of A or higher

 

 

 

 

 

 

 

US-dollar denominated obligations issued by the non-US commercial banks limited
to:

•   Bankers’ Acceptances

•   Certificates of Deposit

•   Time deposits

 

•   25% of portfolio

•   Any one issuer not to exceed the greater of $10 million or 10% of the
portfolio

 

•   Final maturity less than 5 years

 

As applicable:

•   Short-term rating of A-2/P-2/F-2 or higher

•   Long-term rating of A or higher

 

 

 

 

 

 

 

Obligations of major US corporations and US holding companies limited to:

•   Commercial paper

•   Medium term notes

•   Floating rate notes

•   Corporate bonds

•   Auction rate securities

 

•   75% of portfolio

•   Any one issuer or affiliate not to exceed the greater of $10 million or 10%
of the portfolio

•   Auction rate securities limited to the lower of 10% of portfolio or $5
million

 

•   Final maturity less than 5 years

 

As applicable:

•   Short-term rating of A-2/P-2/F-2 or higher

•   Long-term rating of A or higher

 

 

 

 

 

 

 

US-dollar denominated obligations of major corporations and holding companies
limited to:

 

 

•   25% of portfolio

•   Any one issuer or affiliate not to exceed the greater of $10 million or 10%
of the portfolio

 

•   Final maturity less than 5 years

 

As applicable:

•   Short-term rating of A-2/P-2/F-2 or higher

•   Long-term rating of A or higher

 

2

--------------------------------------------------------------------------------


 

•   Commercial paper

•   Medium term notes

•   Floating rate notes

•   Corporate bonds

•   Auction rate securities

 

•   Auction rate securities limited to the lower of 10% of portfolio or $5
million

 

 

 

 

 

 

 

 

 

 

 

Pooled investments limited to:

•   2a-7 Money market funds

•   Bond funds

 

•   Consistent with the Company’s liquidity requirements

 

•   Final maturity less than 5 years

 

•   AA or higher

 

 

 

 

 

 

 

International Money Market Instruments limited to:

•   Eurodollar certificates of deposit and bonds

•   Eurodollar time deposits

•   Yankee certificates of deposit

 

•   20% of portfolio

•   Any one country not to exceed 10% of portfolio

 

•   Final maturity less than 5 years

 

As applicable:

•   Short-term rating of A-1/P-1/F-1 or higher

•   Long-term rating of A or higher

 

 

 

 

 

 

 

Tax exempt investments limited to:

•   Commercial paper

•   Municipal notes and bonds

•   Floating rate put bonds

•   Floating rate put notes

 

 

•   50% of portfolio

•   Consistent with the limitations assigned to a similar taxable instrument

•   Any one issuer not to exceed the greater of $10 million or 10% of the
portfolio

 

•   Final maturity less than 5 years

 

•   MIG-1/VMIG-1

•   Credit enhanced (letter of credit or insured by someone like MBIA)

 

3

--------------------------------------------------------------------------------


 

•   Money market preferred stock

•   Money market funds

•   Variable rate auction rate notes

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

SCHEDULE II
APPLICABLE LENDING OFFICES

 

Name of Initial Lender

 

Domestic Lending Office

 

Eurodollar Lending Office

Credit Suisse First Boston

 

Eleven Madison Avenue
New York, NY 10010
Attention: Agency
Department Manager,
Telecopy No.:
(212) 325-8304

 

Eleven Madison Avenue
New York, NY 10010
Attention: Agency
Department Manager,
Telecopy No.:
(212) 325-8304

 

--------------------------------------------------------------------------------


 

SCHEDULE III
PRICING SCHEDULE

 

PRICING SCHEDULE

 

STATUS

 

LEVEL I
STATUS

 

LEVEL II
STATUS

 

LEVEL III
STATUS

 

LEVEL IV
STATUS

 

Applicable Margin for Eurodollar Rate Advances

 

1.50

%

3.00

%

5.50

%

5.75

%

Applicable Margin for Alternate Base Rate Advances

 

0.50

%

2.00

%

4.50

%

4.75

%

Commitment Fee

 

0.375

%

0.50

%

0.875

%

1.00

%

 

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:

 

“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is Baa3 or better and the Borrower’s S&P Rating is BBB- or better.

 

“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is Ba2 or
better and the Borrower’s S&P Rating is BB or better.

 

“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level II Status and (ii) the Borrower’s Moody’s Rating is B1 or
better and the Borrower’s S&P Rating is B+ or better.

 

“Level IV Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status or Level III Status.

 

“Moody’s Rating” means, at any time, the rating issued by Moody’s Investors
Service, Inc. and then in effect with respect to the credit facility evidenced
by this Agreement.

 

“S&P Rating” means, at any time, the rating issued by Standard & Poor’s Rating
Services, a division of The McGraw-Hill Companies, Inc. and then in effect with
respect to the credit facility evidenced by this Agreement.

 

“Status” means either Level I Status, Level II Status, Level III Status or Level
IV Status.

 

--------------------------------------------------------------------------------


 

The Applicable Margin and the Commitment Fee shall be determined in accordance
with the foregoing table based on the Borrower’s Status as determined from its
then-current Moody’s and S&P Ratings.  The credit rating in effect on any date
for the purposes of this Schedule is that in effect at the close of business on
such date.  If at any time the credit facility evidenced by this Agreement does
not have a Moody’s Rating or S&P Rating, Level IV Status shall exist; provided,
however, that if either S&P or Moody’s shall no longer provide debt ratings for
companies in the Borrower’s industry generally, the Borrower may substitute for
either such rating organization another nationally recognized statistical rating
organization, the corresponding ratings of which shall be used to determine the
Borrower’s Status.  If the Borrower is split-rated, the lower rating will apply
in all cases.

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(d)

CONSENTS, AUTHORIZATION, FILINGS

 

The April 16, 2004 order of the Federal Energy Regulatory Commission (“FERC”) in
FERC Docket No. ES03-43-000, ES03-43-001, ES03-43-002, ES03-43-003, ES03-43-004,
ES04-13-000, Aquila, Inc., 107 FERC 61,044 (2004).

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.01(i)

MATERIAL SUBSIDIARIES

 

None.

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.01(n)

EXTENSION REGULATORY APPROVAL

 

1.               Approval of the Colorado Public Utilities Commission.

 

2.               Approval of the Federal Energy Regulatory Commission.

 

3.               Approval of the Kansas Corporation Commission.

 

4.               Approval of any other regulatory authority having proper
jurisdiction over the Borrower, to the extent that such approval is not known by
the Borrower to be required as of the date hereof.

 

--------------------------------------------------------------------------------


SCHEDULE 5.02(j)

EXISTING DEBT

 

Aquila
Debt Position
16-Sep-04

 

 

 

ISSUE DATE
YR/MO/DAY

 

DUE DATE
YR/MO/DAY

 

AMOUNT
OUTSTANDING

 

 

 

 

 

 

 

 

 

SJLP FMB

 

February 1, 1991

 

February 1, 2021

 

19,125,000

 

Senior Notes

 

October 7, 1997

 

October 1, 2004

 

150,000,000

 

SJLP Unsecured MTN

 

March 15, 1995

 

March 15, 2005

 

20,000,000

 

Senior Notes

 

March 31, 1999

 

December 1, 2005

 

19,057,000

 

Senior Notes

 

October 17, 1996

 

October 15, 2006

 

85,900,000

 

Senior Notes

 

January 29, 1992

 

January 15, 2007

 

36,905,000

 

Manidorily Convertible Senior Notes (PIES)

 

August 24, 2004

 

September 15, 2007

 

345,000,000

 

Senior Notes

 

November 15, 1999

 

November 15, 2009

 

199,000,000

 

Sanwa Bus CC

 

December 9, 1995

 

December 9, 2009

 

4,022,290

 

Senior Notes

 

February 1, 2001

 

February 1, 2011

 

250,000,000

 

Debentures

 

July 24, 1986

 

July 1, 2011

 

2,366,232

 

Senior Notes

 

July 3, 2002

 

July 1, 2012

 

500,000,000

 

SJLP Unsecured Pollution Control Bonds

 

June 4, 1995

 

February 1, 2013

 

5,600,000

 

SJLP Unsecured MTN

 

November 30, 1993

 

November 29, 2013

 

9,000,000

 

SJLP Unsecured MTN

 

November 30, 1993

 

November 29, 2013

 

1,000,000

 

Senior Notes

 

March 31, 1999

 

November 15, 2021

 

80,850,000

 

Senior Notes

 

November 25, 1991

 

November 15, 2021

 

5,000,000

 

Senior Notes

 

March 3, 1993

 

March 1, 2023

 

51,500,000

 

SJLP Unsecured MTN

 

November 30, 1993

 

November 30, 2023

 

3,000,000

 

SJLP Unsecured MTN

 

December 6, 1993

 

December 1, 2023

 

7,000,000

 

Senior Notes

 

June 20, 2001

 

June 15, 2011

 

197,000,000

 

Wamego Ser.1996

 

March 1, 1996

 

March 1, 2026

 

7,300,000

 

State Envi.1993

 

May 26, 1993

 

May 1, 2028

 

5,000,000

 

Senior Notes (Retail QUIBS)

 

February 28, 2002

 

March 1, 2032

 

287,500,000

 

Gold Bank (Everest Revolver)

 

April 28, 2004

 

April 1, 2007

 

1,500,000

 

Gold Bank (Everest Term Loan)

 

April 28, 2004

 

April 1, 2007

 

5,500,000

 

Capital Lease Obligations

 

 

 

 

 

2,319,762

 

 

 

 

 

 

 

2,300,445,284

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A - FORM OF
REVOLVING CREDIT
PROMISSORY NOTE

 

U.S.$                          

Dated:                      , 200 

 

FOR VALUE RECEIVED, the undersigned, AQUILA, INC., a Delaware corporation (the
“Borrower”), HEREBY PROMISES TO PAY to the order of
                                                   (the “Lender”) for the
account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Commitment in figures] on the Termination Date
pursuant to the Revolving Credit Agreement dated as of September 20, 2004 among
the Borrower, the Lender and certain other lenders parties thereto from time to
time and Credit Suisse First Boston, acting through its Cayman Islands Branch
(“CSFB”), as Administrative Agent for the Lender and such other lenders (as
amended or modified from time to time, the “Credit Agreement”; the terms defined
therein being used herein as therein defined).

 

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.

 

Both principal and interest are payable in lawful money of the United States of
America to CSFB, as Administrative Agent, at The Bank of New York, ABA No.
02100018, Account No. 8900492627, Account Name: CSFB Agency Cayman, Reference:
Aquila or such other account in the United States as the Administrative Agent
may designate from time to time by notice to the Borrower, in same day funds. 
Each Revolving Credit Advance made by the Lender to the Borrower pursuant to the
Credit Agreement, and all payments made on account of principal thereof, shall
be recorded by the Lender and, prior to any transfer hereof, endorsed on the
grid attached hereto which is part of this Promissory Note.

 

This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement.  The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance being evidenced
by this Promissory Note, (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified, and (iii) contains transfer restrictions
applicable to this Promissory Note..

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

This Promissory Note shall be governed by, and construed in accordance with, the
laws of the State of New York.

 

A-1

--------------------------------------------------------------------------------


 

 

AQUILA, INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

A-2

--------------------------------------------------------------------------------


 

ADVANCES AND PAYMENTS OF PRINCIPAL

 

Date

 

Amount of
Revolving Credit
Advance

 

Amount of
Principal Paid or
Prepaid

 

Unpaid Principal
Balance

 

Notation Made
By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-3

--------------------------------------------------------------------------------


 

EXHIBIT B - FORM OF NOTICE OF
REVOLVING CREDIT BORROWING

 

[Date]

 

Credit Suisse First Boston,

acting through its Cayman Islands Branch,

as Administrative Agent
for the Lenders parties
to the Credit Agreement
referred to below
Eleven Madison Avenue
New York, New York 10010

 

Attention: [Agency Department Manager]

 

Ladies and Gentlemen:

 

The undersigned refers to the Revolving Credit Agreement, dated as of September
20, 2004 (as amended or modified from time to time, the “Credit Agreement”, the
terms defined therein being used herein as therein defined), among Aquila, Inc.,
certain Lenders parties thereto and Credit Suisse First Boston, acting through
its Cayman Islands Branch (“CSFB”), as Administrative Agent for said Lenders,
and hereby gives you notice, irrevocably, pursuant to Section 2.02 of the Credit
Agreement that the undersigned hereby requests a Revolving Credit Borrowing
under the Credit Agreement, and in that connection sets forth below the
information relating to such Revolving Credit Borrowing (the “Proposed Revolving
Credit Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

 

(i)            The Business Day of the Proposed Revolving Credit Borrowing is
                              , 200  .

 

(ii)           The Type of Advances comprising the Proposed Revolving Credit
Borrowing is [Alternate Base Rate Advances] [Eurodollar Rate Advances].

 

(iii)          The aggregate amount of the Proposed Revolving Credit Borrowing
is $                              .

 

 

B-1

--------------------------------------------------------------------------------


 

(iv)          Proceeds of the Proposed Revolving Credit Borrowing are to be wire
-transferred in accordance with the following instructions:

 

 

 

 

[(v)          The initial Interest Period for each Eurodollar Rate Advance made
as part of the Proposed Revolving Credit Borrowing is            month[s].]

 

B-2

--------------------------------------------------------------------------------


 

The undersigned hereby certifies that, as of the Proposed Revolving Credit
Borrowing, all the applicable conditions contained in Section 3.02 of the Credit
Agreement have been satisfied (or waived pursuant to Section 8.01 of the Credit
Agreement).

 

 

Very truly yours,

 

 

 

AQUILA, INC.

 

 

 

 

 

By

 

 

 

 

Name:

 

 

Title:

 

B-3

--------------------------------------------------------------------------------


 

EXHIBIT C - FORM OF
CLOSING CERTIFICATE

 

AQUILA, INC.

 

Pursuant to Section 3.01(g) of the Revolving Credit Agreement dated as of
September 20, 2004 among Aquila, Inc. (the “Borrower”), the lenders parties
thereto, and Credit Suisse First Boston, acting through its Cayman Islands
Branch (“CSFB”), as Administrative Agent for the lenders (as amended or modified
from time to time, the “Credit Agreement”; the terms defined therein being used
herein as therein defined), the undersigned hereby certifies that [he or she] is
the                            of the Borrower and in such capacity further
certifies as follows:

 

1.             The representations and warranties of the Borrower set forth in
the Credit Agreement and each of the other Loan Documents to which the Borrower
is a party, are true and correct in all material respects on and as of the date
hereof.

 

2.             No Default or Event of Default has occurred and is continuing as
of the date hereof or after giving effect to the transactions to be consummated
on the date hereof.

 

IN WITNESS WHEREOF, the undersigned has hereunto set his name.

 

 

 

 

 

Name:

 

Title:

 

 

Date:                                , 200  

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D - FORM OF
ASSIGNMENT AND ACCEPTANCE

 

This Assignment and Acceptance (the “Assignment and Acceptance”) is dated as of
the date set forth below (the “Effective Date”) and is entered into by and
between the Assignor (as defined below) and the Assignee (as defined below). 
Capitalized terms used in this Assignment and Acceptance and not otherwise
defined herein have the meanings specified in the Revolving Credit Agreement
dated as of September 20, 2004 (as amended or modified from time to time, the
“Credit Agreement”) among Aquila, Inc. (the “Borrower”), the Lenders (as defined
in the Credit Agreement), and Credit Suisse First Boston, acting through its
Cayman Islands Branch (“CSFB”), as Administrative Agent for the Lenders (the
“Administrative Agent”).  Receipt of a copy of the Credit Agreement is hereby
acknowledged by the Assignee.  The Standard Terms and Conditions set forth in
Annex I attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”).  Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by the Assignor.

 

1.             Assignor (the “Assignor”):

 

2.             Assignee (the “Assignee”):

 

3.             Assigned Interest:

 

D-1

--------------------------------------------------------------------------------


 

Facility Assigned

 

Aggregate Amount of
Commitment/
Revolving Credit
Advances of all
Lenders

 

Amount of
Commitment/
Revolving Credit
Advances Assigned

 

Percentage Assigned
of Commitment/
Revolving Credit
Advances(1)

 

Revolving Credit Advance

 

$

 

$

 

%

 

 

Effective Date:                      , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR].

 

 

--------------------------------------------------------------------------------

(1)  Set forth, to at least 9 decimals, as a percentage of the
Commitment/Revolving Credit Advances of all Lenders thereunder.

 

D-2

--------------------------------------------------------------------------------


 

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

 

[NAME OF ASSIGNOR], as Assignor,

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[NAME OF ASSIGNEE], as Assignee,

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

D-3

--------------------------------------------------------------------------------


 

Consented to and Accepted:

 

CREDIT SUISSE FIRST BOSTON, acting through its
Cayman Islands Branch, as Administrative Agent,

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

[Consented to:

 

 

 

AQUILA, INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:](2)

 

 

--------------------------------------------------------------------------------

(2)  To the extent required by the Credit Agreement.

 

D-4

--------------------------------------------------------------------------------


 

ANNEX 1

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ACCEPTANCE

 

1.             Representations and Warranties.

 

1.1           Assignor.  The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim
created by the Assignor and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Acceptance and
to consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement and any other Loan Document or any collateral
thereunder, (iii) the financial condition of the Borrower, any of its
Subsidiaries or Affiliates or any other Person obligated in respect of the
Credit Agreement and any other Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under the Credit Agreement and any
other Loan Document.

 

1.2           Assignee.  The Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements referred to in Section 4.01 of the Credit
Agreement or delivered pursuant to Section 5.01 of the Credit Agreement, and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Assignment and Acceptance
and to purchase the Assigned Interest on the basis of which it has made such
analysis and decision independently and without reliance on the Administrative
Agent, the Assignor or any other Lender, (v) it is an Eligible Assignee and (vi)
if it is a Lender organized under the laws of a jurisdiction outside the United
States, attached to this Assignment and Acceptance is any documentation required
to be delivered by it pursuant to Section 2.15(e) of the Credit Agreement, duly
completed and executed by the Assignee; (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Credit Agreement and any other Loan Document that are required to be performed
by it as a Lender; and (c) on behalf of itself and its Approved Funds hereby
releases and forever discharges the Borrower and Credit Suisse First Boston (in
its individual capacity and as Administrative Agent under the Existing Credit
Agreement), and their

 

D-5

--------------------------------------------------------------------------------


 

respective directors, officers, employees, attorneys, agents and affiliates from
any and all claims, actions, causes of action, demands, obligations, and
liabilities of every nature and reason in any way arising out of or in
connection with the Existing Credit Agreement (including, without limitation,
any claims, actions, causes of action, demands, obligations, or liabilities
arising out of, or in any way connected with, Section 2.7 or 9.1 of the Existing
Credit Agreement).  The Assignee further represents and warrants to the Borrower
and Credit Suisse First Boston that any Approved Fund of the Assignee, if any,
which was a party to the Existing Credit Agreement has executed and delivered to
the Borrower a written release consistent with the terms of clause (c) above.

 

2.             Payments.  From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Effective Date and to the
Assignee for amounts which have accrued from and after the Effective Date.

 

3.             General Provisions.  This Assignment and Acceptance shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  This Assignment and Acceptance may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Assignment and Acceptance by facsimile or other
electronic transmission shall be as effective as delivery of a manually executed
counterpart of this Assignment and Acceptance.  This Assignment and Acceptance
shall be construed in accordance with and governed by the law of the State of
New York.

 

D-6

--------------------------------------------------------------------------------